 

Exhibit 10.87

 

STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE MODIFIED NET

 

1. Basic Provisions (“Basic Provision”).

 

1.1 Parties: This Lease (“Lease”), dated for reference purposes only, January
25, 2005, is made by and between Fremont Ventures, LLC (“Landlord”) and Rita
Medical Systems, Inc. (“Tenant”), (collectively the “Parties,” or individually a
“Party”).

 

1.2(a) Premises: That certain portion of the Building comprising approximately
14,480 sq. ft. of space, including all improvements therein or to be provided by
Landlord under the terms of this Lease, commonly known by the street address of
46421 Landing Parkway, located in the City of Fremont, County of Alameda, State
of California, as outlined on Exhibit A attached hereto (“Premises”). The
“Building” is that certain building containing the Premises and generally
described as building F of the Fremont Technology Park. In addition to Tenant’s
rights to use and occupy the Premises as hereinafter specified, Tenant shall
have non-exclusive rights to the Common Areas (as defined in Paragraph 2.6
below) as hereinafter specified, but shall not have any rights to the roof,
exterior walls or utility raceways of the Building or to any other buildings in
the Industrial Center. The Premises, the Building, the Common Areas, the land
upon which they are located, along with all other buildings and improvements
thereon, are herein collectively referred to as the “Industrial Center.” (Also
see Paragraph 2.)

 

1.2(b) Parking: 58 unreserved vehicle parking spaces (“Unreserved Parking
Spaces”); and no reserved vehicle parking spaces (“Reserved Parking Spaces”).
(Also, see Paragraph 2.6)

 

1.3 Term: Five years and one month (“Original Term”) commencing April 15, 2005
(“Commencement Date”) and ending May 14, 2010 (“Expiration Date”). (Also
Paragraph 3.)

 

1.4 Early Possession: Upon Lease Execution (“Early Possession Date”). (Also
Paragraphs 3.2 and 3.3.)

 

1.5 Base rent: $12,163 per month (“Base Rent”), payable on the first day of each
month commencing May 15, 2005 (Also see Paragraph 1.6(a) and Paragraph 4.) Base
Rent to be adjusted as follows:

 

Months 13-24

   $ 12,597 per month

Months 25-36

   $ 13,032 per month

Months 37-48

   $ 13,466 per month

Months 49-60

   $ 13,900 per month

 

1.6(a) Base Rent Paid Upon Execution: $12,163 as Base Rent for the period May
15, 2005 through June 14,2005.

 

1.6(b) Tenant’s Share of Common Area Operating Expenses: 9.31 % (“Tenant’s
Share”) as determined by prorata square footage of the Premises as compared to
the total square footage of the Building.

 

1.7 Security Deposit: $13,900 in cash and ($83,400 in additional security in
either a letter of credit or cash which shall decrease by 20% on each one year
anniversary of the Commencement Date of the Lease assuming Tenant is not in
default and which shall be waived entirely upon Tenant having their second
consecutive profitable quarter (“Security Deposit”). (Also see Paragraph 5)

 

1.8 Permitted Use: general office, manufacturing, sales and marketing, R&D and
R&D of medical devices (“Permitted Use”) (Also see Paragraph 5.)

 

1.9 Insuring Party. Landlord is the “Insuring Party.” (Also see Paragraph 8)

 

1.10(a) Real Estate Brokers. The following real estate broker(s) (collectively,
the “Brokers”) and brokerage relationships exist in this transaction and are
consented to by the Parties (check applicable boxes):

 

x CB Commercial represents Landlord exclusively (“Landlord’s Broker”);

 

x Cresa Partners represents Tenant exclusively (“Tenant’s Broker”); or

 

¨ ***** represents both Landlord and Tenant (“Dual Agency”), (/also see Par.
15.)

 

1.10(b) Payment to Brokers. Upon the execution of this Lease by both Parties,
Landlord shall pay to said Broker(s) according to separate written agreement
between Landlord and said Broker(s).

 

1.11 [Intentionally Deleted].

 

MULTI-TENANT - MODIFIED NET        

Eight-L 1993

  —1—    

Initials_____/_____

       



--------------------------------------------------------------------------------

2. Premises, Parking and Common Areas.

 

2.1 Letting. Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, the Premises, for the term, at the rental, and upon all of the terms,
covenants and conditions set forth in this Lease. The leaseable area is measured
to the outside edge of the outside walls and drip lines to the centerline of any
demising walls, including a pro rata share of the electrical room and other
common spaces. Unless otherwise provided herein, any statement of square footage
set forth in this Lease, or that may have been used in calculating rental and/or
Common Area Operating Expenses, is an approximation which Landlord and Tenant
agree is reasonable and the rental and Tenant’s Share (as defined in Paragraph
1.6(b) based thereon is not subject to revision whether or not the actual square
footage is more or less.

 

2.2 Condition. Landlord shall deliver the Premises to Tenant clean and free of
debris on the Commencement Date and warrants to Tenant that the Premises and the
plumbing, electrical systems, fire sprinkler system, lighting, air conditioning
and heating systems and loading doors, if any, in the Premises, other than those
constructed by Tenant, shall be, on the Commencement Date, in good operating
condition and in compliance with all laws, including, without limitation, The
Americans With Disabilities Act of 1990 and its California counterpart (together
with the regulations promulgated pursuant thereto). If a non-compliance with
said warranty exists as of the Commencement Date, Landlord shall, except as
otherwise provided in this Lease, promptly after receipt of written notice from
Tenant setting forth with specificity the nature and extent of such
non-compliance, rectify same at Landlord’s expense. If Tenant does not give
Landlord written notice of a non-compliance with this warranty within sixty (60)
days after the Commencement Date, correction of that non-compliance shall be the
obligation of Tenant at Tenant’s sole cost and expense.

 

2.3 Warranties. Tenant acknowledges that neither landlord nor any of its agents
made any representations or warranties respecting the project, the buildings, or
the leased premises, upon which Tenant relied in entering into this Lease, which
are not expressly set forth in this Lease. Tenant further acknowledges that
neither Landlord nor any of its agents made any representations as to (i)
whether the leased premises may be used for Tenant’s intended use under existing
law or; (ii) the suitability of the leased premises for the conduct of Tenant’s
business or; (iii) the exact square footage of the leased premises; that Tenant
relied solely upon its own investigations-respecting said premises (including
but not limited to the electrical and fire sprinkler systems, security,
environmental aspects, seismic and earthquake requirements, and compliance with
the American with Disabilities Act and applicable zoning, municipal, county,
state and federal laws, ordinances and regulations and any covenants or
restrictions of record (collectively, “Applicable Laws”) and that upon its
execution of this Lease, accepts the leaseable area as specified herein. Tenant
expressly waives any and all claims for damage by reason of any statement,
representation, warranty, promise or other agreement of landlord or landlord’s
agent(s), if any, not. contained in this Lease or in any addenda hereto.

 

2.4 Tenant as Prior Owner/Occupant. The warranties made by Landlord in this
Paragraph 2.2 shall be of no force or effect if immediately prior to the date
set forth in Paragraph 1.1 Tenant was the owner or occupant of the Premises. In
such event, Tenant shall, at Tenant’s sole cost and expense, correct any
non-compliance of the Premises with said warranties.

 

2.5 Vehicle Parking. Tenant shall be entitled, at no additional charge at any
time, to use the number of Unreserved Parking Spaces and Reserved Parking Spaces
specified in Paragraph 1.2(b) on those portions of the Common Areas designated
from time to time by Landlord for parking. Tenant shall not use more parking
spaces than said number. Said parking spaces shall be used for parking by
vehicles no larger than full-size passenger automobiles or pick-up trucks,
herein called “Permitted Size Vehicles.” Vehicles other than Permitted Size
Vehicles shall be parked and loaded or unloaded as directed by Landlord in the
Rules and Regulations (as defined in Paragraph 40) issued by Landlord. (Also see
Paragraph 2.9.)

 

(a) Tenant shall not permit or allow any vehicles that belong to or are
controlled by Tenant or Tenant’s employees, suppliers, shippers, customers,
contractors or invitees to be loaded, unloaded, or parked in areas other than
those designated by Landlord for such activities.

 

(b) If Tenant permits or allows any of the prohibited activities described in
this Paragraph 2.6, then Landlord shall have the right, without notice, in
addition to such other rights and remedies that it may have, to remove or tow
away the vehicle involved and charge the cost to Tenant, which cost shall be
immediately payable upon demand by Landlord.

 

(c) Landlord shall at the Commencement Date of this Lease, provide the parking
facilities required by Applicable Law.

 

2.6 Common Areas - Definition. The term “Common Areas” is defined as all areas
and facilities outside the Premises and within the exterior boundary line of the
Industrial Center and Interior utility raceways within the Premises that are
provided and designated by the Landlord from time to time for the general
non-exclusive use of Landlord, Tenant and other tenants of the Industrial Center
and their respective employees, suppliers, shippers, customers, contractors and
invitees, including parking areas, loading and unloading areas, trash areas,
roadways, sidewalks, walkways, parkways, driveways and landscaped areas.

 

2.7 Common Areas - Tenant’s Rights. Landlord hereby grants to Tenant, for the
benefit of Tenant and its employees, suppliers, shippers, contractors, customers
and invitees, during the term of this Lease, the non exclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Landlord
under the terms hereof or under the terms of

 

MULTI-TENANT - MODIFIED NET        

Eight-L 1993

  —2—    

Initials_____/_____

       



--------------------------------------------------------------------------------

any rules and regulations or restrictions governing the use of the Industrial
Center. Under no circumstances shall the right herein granted to use the Common
Areas be deemed to include the right to store any property, temporarily or
permanently, in the Common Areas. Any such storage shall be permitted only by
the prior written consent of Landlord or Landlord’s designated agent, which
consent may be revoked at any time. In the event that any unauthorized storage
shall occur then Landlord shall have the right, without notice, in addition to
such other rights and remedies that it may have, to remove the property and
charge the cost to Tenant, which cost shall be immediately payable upon demand
by Landlord.

 

2.8 Common Areas - Rules and Regulations. Landlord or such other person(s) as
Landlord may appoint shall have the exclusive control and management of the
Common Areas and shall have the right, from time to time, to establish, modify,
amend and enforce reasonable Rules and Regulations with respect thereto in
accordance with Paragraph 40. Tenant agrees to abide by and conform to all such
Rules and Regulations and to cause its employees, suppliers, shippers,
customers, contractors and invitees to so abide and conform. Landlord shall not
be responsible to Tenant for the non-compliance with said rules and regulations
by other tenants of the Industrial Center.

 

2.9 Common Areas - Changes. Landlord shall have the right, in Landlord’s sole
discretion, from time to time:

 

(a) To make changes to the Common Areas, including, without limitation, changes
in the location, size, shape and number of driveways, entrances, parking spaces,
parking areas, loading and unloading areas, ingress, egress, direction of
traffic, landscaped areas, walkways and utility raceways;

 

(b) To close temporarily any of the Common Areas for maintenance purposes so
long as reasonable access to the Premises remains available and such closure
does not interfere with Tenant’s business operations;

 

(c) To designate other land outside the boundaries of the Industrial Center to
be a part of the Common Areas;

 

(d) To add additional buildings and improvements to the Common Areas;

 

(e) To use the Common Areas while engaged in making additional improvements,
repairs or alterations to the Industrial Center, or any portion thereof; and

 

(f) To do and perform such other acts and make such other changes in, to or with
respect to the Common Areas and Industrial Center as Landlord may, in the
exercise of sound business judgment, deem to be appropriate.

 

3. Term.

 

3.1 Term. The Commencement Date, Expiration Date and Original Term of this Lease
are as specified in Paragraph 1.3.

 

3.2 Early Possession. If an Early Possession Date is specified in Paragraph 1.4
and if Tenant totally or partially occupies the Premises after the Early
Possession Date but prior to the Commencement Date, the obligation to pay Base
Rent and Tenant’s Share of Common Area Operating Expenses shall be abated for
the period of such early occupancy. All other terms of this Lease, however,
(including but not limited to the obligations to carry the insurance required by
Paragraph 8) shall be in effect during such period. Any such early possession
shall not affect nor advance the Expiration Date of the Original Term.

 

3.3 Delay in Possession. If for any reason Landlord cannot deliver possession of
the Premises to Tenant by the Early Possession Date, if one is specified in
Paragraph 1.4, or if no Early Possession Date is specified, by the Commencement
Date, Landlord shall not be subject to any liability therefor, nor shall such
failure affect the validity of this Lease, or the obligations of Tenant
hereunder, or extend the term hereof, but in such case, Tenant shall not, except
as otherwise provided herein, be obligated to pay rent or perform any other
obligation of Tenant under the terms of this Lease until Landlord delivers
possession of the Premises to Tenant. If possession of the Premises is not
delivered to Tenant within sixty (60) days after the Commencement Date, Tenant
may, at its option, by notice in writing to Landlord within ten (10) days after
the end of sixty (60) day period, cancel this Lease, in which event the parties
shall be discharged from all obligations hereunder; provided further, however,
that if such written notice of Tenant is not received by Landlord within said
ten (10) day period, Tenant’s right to cancel this Lease hereunder shall
terminate and be of no further force or effect.

 

4. Rent

 

4.1 Base Rent. Tenant shall pay Base Rent and other rent or charges, as the same
may be adjusted from time to time, to Landlord in lawful money of the United
States, without offset or deduction, on or before the 1st day of each month.
Base Rent and all other rent and charges for any period during the term hereof
which is for less than one full month shall be prorated based upon the actual
number of days of the month involved. Payment of Base Rent and other charges
shall be made to Landlord at its address stated herein or to such other persons
or at such other addresses as Landlord may from time to time designate in
writing to Tenant.

 

MULTI-TENANT - MODIFIED NET        

Eight-L 1993

  —3—    

Initials_____/_____

       



--------------------------------------------------------------------------------

4.2 Common Area Operating Expenses. Tenant shall pay to Landlord during the term
hereof, in addition to the Base Rent, Tenant’s Share (as specified in Paragraph
1.6(b)) of all Common Area Operating Expenses, as hereinafter defined, during
each calendar year of the term of this Lease, in accordance with the following
provisions:

 

(a) “Common Area Operating Expenses” are defined, for purposes of this Lease, as
all costs incurred by Landlord relating to the ownership and operation of the
Industrial Center, including, but not limited to, the following:

 

(i) The operation, repair and maintenance, in neat, clean, good order and
condition, of the following:

 

(aa) The Common Areas, including parking areas, loading and unloading areas,
trash areas, roadways, sidewalks, walkways, parkways, driveways, landscaped
areas, striping, bumpers, irrigation systems, Common Area lighting facilities,
fences and gates, elevators and roof.

 

(bb) Exterior signs and any tenant directories.

 

(cc) Fire detection and sprinkler systems.

 

(ii) The cost of water, gas, electricity and telephone to service the Common
Areas.

 

(iii) Trash disposal, actual property management fees not to exceed 4% of the
gross monthly rental and security services and the costs of any environmental
inspections.

 

(iv) Reserves set aside for maintenance and repair of Common Areas.

 

(v) Real Property Taxes (as defined in Paragraph 10.2) to be paid by Landlord
for the Building and the Common Areas under Paragraph 10 hereof.

 

(vi) The cost of the premiums for the insurance policies maintained by Landlord
under Paragraph 8 hereof.

 

(vii) Any deductible portion of an insured loss concerning the building or the
Common Areas.

 

(viii) Any other services to be provided by Landlord that are stated elsewhere
in this Lease to be a Common Area Operating Expense.

 

(b) Notwithstanding anything to the contrary contained in subparagraph (a)
above, Common Area Operating Expenses shall not include, without limitation:

 

(i) Costs paid for directly by Tenant or any other tenant of the Building.

 

(ii) The cost of additional or extraordinary services provided to other tenants
of the Building.

 

(iii) Principal and interest payments on loans secured by deeds of trust
recorded against the Premises.

 

(iv) Real estate sale or leasing brokerage commissions.

 

(v) Executive salaries of off-site personnel employed by Landlord except for the
charge (or pro rata share) of the manager of the Premises.

 

(vi) Costs paid by proceeds of insurance or other third parties,

 

(vii) The cost of capital improvements, except as set forth above.

 

(viii) The cost of repairs or other work to the extent Landlord is reimbursed by
insurance or condemnation proceeds.

 

(c) Any Common Area Operating Expenses and Real Property Taxes that are
specifically attributable to the Building or to any other building in the
industrial Center or to the operation, repair and maintenance thereof, shall be
allocated entirely to the Building or to such other building. However, any
Common Area Operating Expenses and Real Property Taxes that are not specifically
attributable to the Building or to any other building or to the operation,
repair and maintenance thereof, shall be equitably allocated by Landlord to all
buildings in the Industrial Center.

 

(d) The inclusion of the improvements, facilities and services set forth in
subparagraph 4.2(a) shall not be deemed to impose an obligation upon Landlord to
either have said improvements or facilities or to provide those services unless
the Industrial Center already has the same, Landlord already provides the
services, or Landlord has agreed elsewhere in this Lease to provide the same or
some of them.

 

(e) Tenant’s Share of Common Area Operating Expenses shall be payable by Tenant
within thirty (30) days after a reasonably detailed statement of actual expenses
is presented to Tenant by Landlord. At Landlord’s option, however, an amount may
be estimated by Landlord from time to time of Tenant’s Share of annual Common
Area Operating Expenses and the same shall be payable monthly or quarterly, as
Landlord shall designate, during each 12-month period of the Lease term, on the
same day as the Base Rent is due hereunder.

 

MULTI-TENANT - MODIFIED NET        

Eight-L 1993

  —4—    

Initials_____/_____

       



--------------------------------------------------------------------------------

Landlord shall deliver to Tenant within sixty (60) days after the expiration of
each calendar year a reasonably detailed statement showing Tenant’s Share of the
Common Area Operating Expenses incurred during the preceding year (“Landlord’s
Statement”). If Tenant’s payments under this Paragraph 4.2(e) during said
preceding year exceed Tenant’s Share as indicated on the Landlord’s Statement,
Landlord shall be credited the amount of such over-payment against Tenant’s
Share of Common Area Operating Expenses next becoming due. If Tenant’s payments
under this Paragraph 4.2(e) during said preceding year were less than Tenant’s
Share as indicated on the Landlord’s Statement, Tenant shall pay to Landlord the
amount of the deficiency within thirty (30) days after delivery by Landlord to
Tenant of the Landlord’s Statement.

 

(f) Tenant may designate, by written notice to Landlord within ninety (90) days
after receipt of the Landlord’s Statement, an independent certified public
accountant to inspect Landlord’s books and records for such 12-month period.
Landlord shall provide Tenant’s certified public accountant access to Landlord’s
books and records during Landlord’s regular business hours and upon reasonable
prior notice. Tenant’s accountant must be a member of a nationally or regionally
recognized accounting firm and must not be retained on a contingency fee basis.
If after Tenant’s accountant’s inspection, Tenant disputes the Landlord’s
Statement, a final and conclusive certification of the proper amount shall be
made, at Tenant’s expense, by an independent certified public accountant
designated by Landlord. If the certification shows that the actual Tenant’s
Share of Common Area Operating Expenses was less than reported in the Landlord’s
Statement, Tenant shall be credited against the next installment of Base Rent in
the amount of any overpayment by Tenant. Likewise, if the certification shows
that the actual Tenant’s Share of Common Area Operating Expenses was greater
than reported in the Landlord’s Statement, Tenant shall pay Landlord the amount
of any underpayment within thirty (30) days. If the certification shows that
Landlord overstated Tenant’s Share of Common Area Operating Expenses by five
percent (5%) or more in the Landlord’s Statement, Landlord shall pay the costs
related to such certification plus the out-of pocket fees incurred by Tenant in
its original audit. Tenant shall keep any information gained from the inspection
of Landlord’s books and records confidential and shall not disclose it to any
other party, except as may be required by law.

 

5. Security Deposit. Tenant shall deposit with Landlord upon Tenant’s execution
hereof the Security Deposit set forth in Paragraph 1.7 as security for Tenant’s
faithful performance of Tenant’s obligations under this Lease. Tenant is to
deposit with landlord an additional security deposit of $83,400 in either cash
or an irrevocable letter of credit from an institution acceptable to landlord
naming Landlord as beneficiary and guaranteeing the full and faithful
performance of all of the terms and conditions of this Lease including any
re-tenanting costs if need be. Provided Tenant is not in default of the terms
and conditions of the Lease, Tenant may reduce the amount of the additional
security by 20% on each one year anniversary from the commencement date assuming
that Tenant is not in default of the Lease. Upon Tenant becoming profitable for
two consecutive quarters said additional security deposit shall be waived. If
Tenant fails to pay Base Rent or other rent or charges due hereunder, or
otherwise Defaults under this Lease (as defined in Paragraph 13.1), Landlord may
use, apply or retain all or any portion of said Security Deposit, Tenant shall
within ten (10) days after written request therefore deposit monies with
Landlord sufficient to restore said Security Deposit to the full amount required
by this Lease. Landlord shall not be required to keep all or any part of the
Security Deposit separate from its general accounts. Landlord shall, at the
expiration or earlier termination of the term hereof and after Tenant has
vacated the Premises, return to Tenant (or, at Landlord’s option, to the last
assignee, if any, of Tenant’s interest herein), that portion of the Security
Deposit not used or applied by Landlord. Unless otherwise expressly agreed in
writing by Landlord, no part of the Security Deposit shall be considered to be
held in trust, to bear interest or other increment for its use, or to be
prepayment for any monies to be paid by Tenant under this Lease.

 

6. Use.

 

6.1 Permitted Use.

 

(a) Tenant shall use and occupy the Premises only for the Permitted Use set
forth in Paragraph 1.8, or any other legal use which is reasonably comparable
thereto, and for no other purpose. Tenant shall not use or permit the use of the
Premises in a manner that is unlawful, creates waste or a nuisance, or that
disturbs owners and/or occupants of, or causes damage to the Premises or
neighboring premises or properties.

 

(b) Landlord hereby agrees to not unreasonably withhold or delay its consent to
any written request by Tenant, Tenant’s assignees or subtenants, and by
prospective assignees and subtenants of Tenant, its assignees and subtenants,
for a modification of said Permitted Use, so long as the same will not impair
the structural integrity of the improvements on the Premises or in the Building
or the mechanical or electrical systems therein, does not conflict with uses by
other Tenants, is not significantly more burdensome to the Premises or the
Building and the improvements thereon, and is otherwise permissible pursuant to
this Paragraph 6. If Landlord elects to withhold such consent, Landlord shall
within five (5) business days after such request give a written notification of
same, which notice shall include an explanation of Landlord’s reasonable
objections to the change in use.

 

6.2 Hazardous Substances.

 

(a) Reportable Uses Require Consent. The term “Hazardous Substance” as used in
this Lease shall mean any product, substance, chemical, material or waste whose
presence, nature, quantity and/or intensity of existence, use, manufacture,
disposal, transportation, spill, release or effect, either by itself or in
combination with other materials expected to be on the Premises, is either: (i)
potentially injurious to the public health, safety or welfare, the environment,
or the Premises; (ii) regulated or monitored by any governmental authority; or
(iii) a basis for potential liability of Landlord to any governmental agency or
third party under any applicable statute or common law theory. Hazardous
Substance shall include, but not be limited to, hydrocarbons, petroleum,
gasoline, crude oil or any products or by-products thereof. Tenant shall not
engage in any activity in or

 

MULTI-TENANT - MODIFIED NET        

Eight-L 1993

  —5—    

Initials_____/_____

       



--------------------------------------------------------------------------------

about the Premises which constitutes a Reportable Use (as hereinafter defined)
of Hazardous Substances without the express prior written consent of Landlord
and compliance in a timely manner (at Tenant’s sole cost and expense) with all
Applicable Requirements (as defined in Paragraph 6.3). “Reportable Use” shall
mean (i) the installation or use of any above or below ground storage tank, (ii)
the generation, possession, storage, use, transportation, or disposal of a
Hazardous Substance that requires a permit from, or with respect to which a
report, notice, registration or business plan is required to be filed with, any
governmental authority, and (iii) the presence in, on or about the Premises of a
Hazardous Substance with respect to which any Applicable Laws require that a
notice be given to persons entering or occupying the Premises or neighboring
properties. Notwithstanding the foregoing, Tenant may, without Landlord’s prior
consent, but upon notice to Landlord and in compliance with all Applicable
requirements, use any ordinary and customary materials reasonably required to be
used by Tenant in the normal course of the Permitted Use, so long as such use is
not a Reportable Use and does not expose the Premises or neighboring properties
to any meaningful risk of contamination or damage or expose Landlord to any
liability therefor. In addition, Landlord may (but without any obligation to do
so) condition its consent to any Reportable Use of any Hazardous Substance by
Tenant upon Tenant’s giving Landlord such additional assurances as Landlord, in
its reasonable discretion, deems necessary to protect itself, the public, the
Premises and the environment against damage, contamination or injury and/or
liability therefor, including but not limited to the installation (and, at
Landlord’s option, removal on or before Lease expiration or earlier termination)
of reasonably necessary protective modifications to the Premises (such as
concrete encasements) and/or the deposit of an additional Security Deposit under
Paragraph 5 hereof.

 

(b) Duty to Inform Landlord. If Tenant knows, or has reasonable cause to
believe, that a Hazardous Substance has come to be located in, on, under or
about the Premises or the Building, other than as previously consented to by
Landlord, Tenant shall immediately give Landlord written notice thereof,
together with a copy of any statement, report, notice, registration,
application, permit, business plan, license, claim, action, or proceeding given
to, or received from, any governmental authority or private party concerning the
presence, spill, release, discharge of, or exposure to, such Hazardous Substance
including but not limited to all such documents as may be involved in any
Reportable Use involving the Premises. Tenant shall not cause or permit any
Hazardous Substance to be spilled or released in, on, under or about the
Premises (including, without limitation, through the prompting or sanitary sewer
system).

 

(c) Indemnification. Tenant shall indemnify, protect, defend and hold Landlord,
its agents, employees, lenders and ground lessor, if any, and the Premises,
harmless from and against any and all damages, liabilities, judgments, costs,
claims, liens, expenses, penalties, loss of permits and attorneys’ and
consultants’ fees arising out of or involving any Hazardous Substance brought
onto the Premises by or for Tenant or by anyone under Tenant’s control. Tenant’s
obligations under this paragraph 6.2(c) shall include, but not be limited to,
the effects of any contamination or injury to person, property or the
environment created or suffered by Tenant, and the cost of investigation
(including consultants’ and attorneys’ fees and testing), removal, remediation,
restoration and/or abatement thereof, or of any contamination therein involved,
and shall survive the expiration or earlier termination of this Lease. No
termination, cancellation or release agreement entered into by Landlord and
Tenant shall release Tenant from its obligations under this Lease with respect
to Hazardous Substances, unless specifically so agreed by Landlord in writing at
the time of such agreement.

 

6.3 Tenant’s Compliance with Requirements. Tenant shall, at Tenant’s sole cost
and expense, fully, diligently and in a timely manner, comply with all
“Applicable Requirements,” which term is used in this Lease to mean all laws,
rules, regulations, ordinances, directives, covenants, easements and
restrictions of record, permits, the requirements of any applicable fire
insurance underwriter or rating bureau, and the recommendations of Landlord’s
engineers and/or consultants, relating in any manner to the Premises (including
but not limited to matters pertaining to (i) industrial hygiene, (ii)
environmental conditions on, in, under or about the Premises, including soil and
ground water conditions, and (iii) the use, generation, manufacture, production,
installation, maintenance, removal, transportation, storage, spill, or release
of any Hazardous Substance), now in effect or which may hereafter come into
effect. Tenant shall, within five (5) days after receipt of Landlord’s written
request, provide Landlord with copies of all documents and information,
including but not limited to permits, registrations, manifests, applications,
reports and certificates, evidencing Tenant’s compliance with any applicable
Requirements specified by Landlord, and shall immediately upon receipt, notify
Landlord in writing (with copies of any documents involved) of any threatened or
actual claim, notice, citation, warning, complaint or report pertaining to or
involving failure by Tenant or the Premises to comply with any Applicable
Requirements.

 

6.4 Inspection; Compliance with Law. Landlord, Landlord’s agents, employees,
contractors and designated representatives, and the holders of any mortgages,
deeds of trust or ground leases on the Premises (“Lenders”) shall have the right
to enter the Premises at any time in the case of an emergency, and otherwise
after 24 hours’ notice, for the purpose of inspecting the condition of the
Premises and for verifying compliance by Tenant with this Lease and all
Applicable Requirements (as defined in Paragraph 6.3), and Landlord shall be
entitled to employ experts and/or consultants in connection therewith to advise
Landlord with respect to Tenant’s activities, including but not limited to
Tenant’s installation, operation, use, monitoring, maintenance, or removal of
any Hazardous Substance on or from the Premises. The costs and expenses of any
such inspections shall be paid by the party requesting same, unless a Default or
Breach of this Lease by Tenant or a violation of Applicable Requirements or a
contamination, caused or materially contributed to by Tenant, is found to exist
or to be imminent, or unless the inspection is requested or ordered by a
governmental authority as the result of any such existing or imminent violation
or contamination. In such case, Tenant shall upon request reimburse Landlord or
Landlord’s Lender, as the case may be, for the costs and expenses of such
inspections.

 

MULTI-TENANT - MODIFIED NET        

Eight-L 1993

  —6—    

Initials_____/_____

       



--------------------------------------------------------------------------------

7. Maintenance, Repairs, Utility Installations, Trade Fixtures and Alterations.

 

7.1 Tenant’s Obligations.

 

(a) Subject to the provision of Paragraphs 2.2 (Condition), 7.2 (Landlord’s
Obligations), 9 (Damage or Destruction), and 14 (Condemnation), Tenant shall, at
Tenant’s sole cost and expense and at all times, keep the Premises and every
part thereof in good order, condition and repair (whether or not such portion of
the Premises requiring repair, or the means of repairing the same, are
reasonably or readily accessible to Tenant, and whether or not the need for such
repairs occurs as a result of Tenant’s use, any prior use, the elements or the
age of such portion of the Premises), including, without limiting the generality
of the foregoing, all equipment or facilities specifically serving the Premises,
such as plumbing, heating, air conditioning, ventilating, electrical, lighting
facilities, fixtures, interior walls, interior surfaces of exterior walls,
ceilings, floors, windows, doors, and plate glass, but excluding any items which
are the responsibility of Landlord pursuant to Paragraph 7.2 below. Tenant, in
keeping the Premises in good order, condition and repair, shall exercise and
perform good maintenance practices. Tenant’s obligations shall include
restorations, replacements or renewals when necessary to keep the Premises and
all improvements thereon or a part thereof in good order, condition and state of
repair.

 

(b) Tenant shall, at Tenant’s sole cost and expense, procure and maintain a
contract, with copies to Landlord, in customary form and substance for and with
a contractor specializing and experienced in the inspection, maintenance and
service of the heating, air conditioning and ventilation system for the
Premises. However, Landlord reserves the right, upon notice to Tenant, to
procure and maintain the contract for the heating, air conditioning and
ventilating systems, and if Landlord so elects, Tenant shall reimburse Landlord,
upon demand, for the cost thereof.

 

(c) If Tenant fails to perform Tenant’s obligations under this Paragraph 7.1,
Landlord may enter upon the Premises after ten (10) days’ prior written notice
to Tenant (except in the case of an emergency, in which case no notice shall be
required), perform such obligations on Tenant’s behalf, and put the Premises in
good order, condition and repair, in accordance with Paragraph 13.2 below.

 

7.2 Landlord’s Obligations. Subject to the provisions of Paragraphs 2.2
(Condition), 4.2 (Common Area Operating Expenses), 7 (Use), 7.1 (Tenant’s
Obligations), 9 (Damage or Destruction) and 14 (Condemnation), Landlord, subject
to reimbursement pursuant to Paragraph 4.2, shall keep in good order, condition
and repair the foundations, exterior walls, structural condition of interior
bearing walls, exterior roof, fire sprinkler and/or standpipe and hose (if
located in the Common Areas) or other automatic fire extinguishing system
including fire alarm and/or smoke detection systems and equipment, fire
hydrants, parking lots, walkways, parkways, driveways, landscaping, fences,
signs and utility systems serving the Common Areas and all parts thereof, as
well as providing the services for which there is a Common Area Operating
Expense pursuant to Paragraph 4.2. Landlord shall not be obligated to paint the
exterior or interior surfaces of exterior walls nor shall Landlord be obligated
to maintain, repair or replace windows, doors or plate glass of the Premises.
Tenant expressly waives the benefit of any statute now or hereafter in effect
which would otherwise afford Tenant the right to make repairs at Landlord’s
expense or terminate this Lease because of Landlord’s failure to keep the
Building, Industrial Center or Common Areas in good order, condition and repair.

 

7.3 Utility Installations, Trade Fixtures, Alterations.

 

(a) Definitions; Consent Required. The term “Utility Installations” is used in
this Lease to refer to all air lines, power panels, electrical distribution,
security, fire protections systems, communications systems, lighting fixtures,
heating, ventilating and air conditioning equipment, plumbing, and fencing in,
on or about the Premises. The term “Trade Fixtures” shall mean Tenant’s
machinery and equipment which can be removed without doing material damage to
the Premises. The term “Alterations” shall mean any modification of the
improvements on the Premises which are provided by Landlord under the terms of
this Lease, other than Utility Installations or Trade Fixtures. “Tenant-Owned
Alterations and/or Utility Installations” are defined as Alterations and/or
Utility Installations made by Tenant that are not yet owned by Landlord pursuant
to Paragraph 7.4(a). Tenant shall not make nor cause to be made any Alterations
or Utility Installations in, on, under or about the Premises without Landlord’s
prior written consent. Tenant may, however, make non-structural Utility
Installations to the interior of the Premises (excluding the roof) without
Landlord’s consent but upon notice to Landlord, so long as they are not visible
from the outside of the Premises, do not involve puncturing, relocating or
removing the roof or any existing walls, or changing or interfering with the
fire sprinkler or fire detection systems and the cumulative cost thereof during
the term of this Lease as extended does not exceed $2,500.00.

 

(b) Consent. Any Alterations or Utility Installations that Tenant shall desire
to make and which require the consent of the Landlord shall be presented to
Landlord in written form with detailed plans. All consents given by Landlord,
whether by virtue of Paragraph 7.3(a) or by subsequent specific consent, shall
state whether Landlord expects such Alterations or Utility Installations to be
removed by Tenant at the expiration or earlier termination of this Lease, and
shall be deemed conditioned upon: (i) Tenant’s acquiring all applicable permits
required by governmental authorities; (ii) the furnishing of copies of such
permits together with a copy of the plans and specifications for the Alteration
or Utility Installation to Landlord prior to commencement of the work thereon;
and (iii) the compliance by Tenant with all conditions of said permits in a
prompt and expeditious manner. Any Alterations of Utility Installations by
Tenant during the term of this Lease shall be done in a good and workmanlike
manner, with good and sufficient materials, and be in compliance with all
Applicable Requirements. Tenant shall promptly upon completion thereof furnish
Landlord with as-built plans and specifications therefor. Landlord may (but
without obligation to do so) condition its consent to any requested Alteration
or Utility Installation that costs $2,500.00 or more upon Tenant’s providing
Landlord with a lien and completion bond in an amount equal to one and one-half
times the estimated cost of such Alteration or Utility Installation.

 

MULTI-TENANT - MODIFIED NET        

Eight-L 1993

  —7—    

Initials_____/_____

       



--------------------------------------------------------------------------------

(c) Lien Protection. Tenant shall pay when due all claims for labor or materials
furnished or alleged to have been furnished to or for Tenant at or for use on
the Premises, which claims are or may be secured by any mechanic’s or
materialmen’s lien against the Premises or any interest therein. Tenant shall
give Landlord not less than ten (10) days’ notice prior to the commencement of
any work in, on, or about the Premises, and Landlord shall have the right to
post notices of non-responsibility in or on the Premises as provided by law. If
Tenant shall, in good faith, contest the validity of any such lien, claim or
demand, then Tenant shall, at its sole expense, defend and protect itself,
Landlord and the Premises against the same and shall pay and satisfy any such
adverse judgment that may be rendered thereon before the enforcement thereof
against the Landlord or the Premises. If Landlord shall require, Tenant shall
furnish to Landlord a surety bond satisfactory to Landlord in an amount equal to
one and one-half times the amount of such contested lien claim or demand,
indemnifying Landlord against liability for the same, as required by law for the
holding of the Premises free from the effect of such lien or claim. In addition,
Landlord may require Tenant to pay Landlord’s attorneys’ fees and costs in
participating in such action if Landlord shall decide it is to its best interest
to do so.

 

7.4 Ownership, Removal, Surrender, and Restoration.

 

(a) Ownership. Subject to Landlord’s right to require their removal and to cause
Tenant to become the owner thereof as hereinafter provided in this Paragraph
7.4, all Alterations and Utility Installations made to the Premises by Tenant
shall be the property of and owned by Tenant, but considered a part of the
Premises. Landlord may, at any time and at its option, elect in writing to
Tenant to be the owner of all or any specified part of the Tenant-Owned
Alterations and Utility Installations. Unless otherwise instructed per
Subparagraph 7.4(b) hereof, all Tenant-Owned Alterations and Utility
Installations shall, at the expiration or earlier termination of this Lease,
become the property of Landlord and remain upon the Premises and be surrendered
with the Premises by Tenant.

 

(b) Removal. Unless otherwise agreed in writing, Landlord may require that any
or all Tenant-Owned Alterations or Utility Installations be removed by the
expiration or earlier termination of this Lease, notwithstanding that their
installation may have been consented to by Landlord. Landlord may require the
removal at any time of all or any part of any Alterations or Utility
Installations made without the required consent of Landlord.

 

(c) Surrender/Restoration. The voluntary or other surrender of this Lease by
Tenant, or a mutual cancellation thereof, shall not work a merger, and shall, at
the option of Landlord, terminate all or any existing subleases or subtenancies,
or may, at the option of Landlord, operate as an assignment to Landlord of any
or all such subleases or subtenancies. Immediately prior to the expiration or
sooner termination of this Lease, Tenant shall remove all of Tenant’s signs from
the exterior of the Building and shall remove all of Tenant’s equipment, trade
fixtures, furniture, supplies, wall decorations and other personal property from
the Premises, and shall vacate and surrender the Premises to Landlord in broom
clean condition, normal wear and tear excepted. Additionally, Tenant shall,
prior to the expiration or sooner termination of this Lease, remove any
Alterations or Utility Installments constructed or installed by Tenant that
Landlord previously requested be removed when it gave its consent to such
Alterations or Utility Installments, and Tenant shall repair all damage caused
by such removal. If the Premises are not surrendered to Landlord in the
condition required by this Paragraph 7.4(c) at the expiration or sooner
termination of this Lease, Landlord may, at Tenant’s expense, so remove Tenant’s
signs, property and/or improvements not so removed and make such repairs and
replacements not so made or hire, at Tenant’s expenses, independent contractors
to perform such work. Tenant shall be liable to Landlord for all costs incurred
by Landlord in returning the Premises to the required condition and Tenant shall
be deemed to have impermissibly held over until such time as such required work
is completed.

 

8. Insurance; Indemnity.

 

8.1 Payment of Premiums. The cost of the premiums for the insurance policies
maintained by Landlord under this Paragraph 8 shall be a Common Area Operating
Expense pursuant to Paragraph 4.2 hereof. Premiums for policy periods commencing
prior to, or extending beyond, the term of this Lease shall be prorated to
coincide with the corresponding Commencement Date or Expiration Date.

 

8.2 Liability Insurance.

 

(a) Carried by Tenant. Tenant shall obtain and keep in force during the term of
this Lease a Commercial General Liability policy of insurance protecting Tenant,
Landlord and any Lender(s) whose names have been provided to Tenant in writing
(as additional insureds) against claims for bodily injury, personal injury and
property damage based upon, involving or arising out of the ownership, use,
occupancy or maintenance of the Premises and all areas appurtenant thereto. Such
insurance shall be on an occurrence basis providing single limit coverage in an
amount not less than $1,000,000 per occurrence with an “Additional
Insured-Managers or Landlords of Premises: endorsement and contain the
“Amendment of the Pollution Exclusion” endorsement for damage caused by heat,
smoke or fumes from a hostile fire. The policy shall not contain any
intra-insured exclusions as between insured persons or organizations, but shall
include coverage for liability assumed under this Lease as an “insured contract”
for the performance of Tenant’s indemnity obligations under this Lease. The
limits of said insurance required by this Lease or as carried by Tenant shall
not, however, limit the liability of Tenant nor relieve Tenant of any obligation
hereunder. All insurance to be required by this Lease or as carried by Tenant
shall not, however, limit the liability of Tenant nor relieve Tenant of any
obligation hereunder. All insurance to be carried by Tenant shall be primary to
and not contributory with any similar insurance carried by Landlord, whose
insurance shall be considered excess insurance only.

 

(b) Carried by Landlord. Landlord shall also maintain liability insurance
described in Paragraph 8.2(a) above, in addition to and not in lieu of, the
insurance required to be maintained by Tenant. Tenant shall not be named as an
additional insured therein.

 

MULTI-TENANT - MODIFIED NET        

Eight-L 1993

  —8—    

Initials_____/_____

       



--------------------------------------------------------------------------------

8.3 Property Insurance-Building, Improvements and Rental Value.

 

(a) Building and Improvements. Landlord shall obtain and keep in force during
the term of this Lease a policy or policies in the name of Landlord, with loss
payable to Landlord and to any Lender(s), insuring against loss or damage to the
Premises. Such insurance shall be for full replacement cost, as the same shall
exist from time to time, or the amount required by any Lender(s), but in no
event more than the commercially reasonable and available insurable value
thereof if, by reason of the unique nature or age of the improvements involved,
such latter amount is less than full replacement cost. Tenant-Owned Alterations
and Utility Installations, Trade Fixtures and Tenant’s personal property shall
be insured by Tenant pursuant to Paragraph 8.4. If the coverage is available and
commercially appropriate, Landlord’s policy or policies shall insure against all
risks of direct physical loss or damage (and at Landlord’s option the perils of
flood and/or earthquake), including coverage for any additional costs resulting
from debris removal and reasonable amounts of coverage for the enforcement of
any ordinance or law regulating the reconstruction or replacement of any
undamaged sections of the Building required to be demolished or removed by
reason of the enforcement of any building, zoning, safety or land use laws as
the result of a covered loss, but not including plate glass insurance. Said
policy or policies shall also contain an agreed valuation provision in lieu of
any co-insurance clause, waiver of subrogation, and inflation guard protection
causing an increase in the annual property insurance coverage amount by a factor
of not less than the adjusted U.S. Department of Labor Consumer Price Index for
All Urban Consumers for the city nearest to where the Premises are located.

 

(b) Rental Value. Landlord shall also obtain and keep in force during the term
of this Lease a policy or policies in the name of Landlord, with loss payable to
Landlord and any Lender(s), insuring the loss of the full rental and other
charges payable by all tenants of the Building to Landlord for at least one year
(including all Real Property Taxes, insurance costs, all Common Area Operating
Expenses and any scheduled rental increases). Said insurance may provide that in
the event the Lease is terminated by reason of an insured loss, the period of
indemnity for such coverage shall be extended beyond the date of the completion
of repairs or replacement of the Premises, to provide for one full year’s loss
of rental revenues from the date of any such loss. Said insurance shall contain
an agreed valuation provision in lieu of any co-insurance clause, and the amount
of coverage shall be adjusted annually to reflect the projected rental income,
Real Property Taxes, insurance premium costs and other expenses, if any,
otherwise payable, for the next 12-month period. Common Area Operating Expenses
shall include any deductible amount in the event of such loss.

 

(c) Adjacent Premises. Tenant shall pay for any increase in the premiums for the
property insurance of the Building and for the Common Areas or other buildings
in the Industrial Center if said increase is caused by Tenant’s acts, omissions,
use or occupancy of the Premises.

 

(d) Tenant’s Improvements. Since Landlord is the Insuring Party, Landlord shall
not be required to insure Tenant-Owned Alterations and Utility Installations
unless the item in question has become the property of Landlord under the terms
of this Lease.

 

8.4 Tenant’s Property Insurance. Subject to the requirements of Paragraph 8.5,
Tenant at its cost shall either by separate policy or, at Landlord’s option, by
endorsement to a policy already carried, maintain insurance coverage on all of
Tenant’s personal property, Trade Fixtures and Tenant-Owned Alterations and
Utility Installations in, on, or about the Premises similar in coverage to that
carried by Landlord as the Insuring Party under Paragraph 8.3(a). Such insurance
shall be full replacement cost coverage with a deductible not to exceed $1,000
per occurrence. The proceeds from any such insurance shall be used by Tenant for
the replacement of personal property and the restoration of Trade Fixtures and
Tenant-Owned Alterations and Utility Installations. Upon request from Landlord,
Tenant shall provide Landlord with written evidence that such insurance is in
force.

 

8.5 Insurance Policies. Insurance required hereunder shall be in companies duly
licensed to transact business in the state where the Premises are located, and
maintaining during the policy term a “General Policyholders Rating” of at least
B+, V, or such other rating as may be required by a Lender, as set forth in the
most current issue of “Best’s Insurance Guide.” Tenant shall not do or permit to
be done anything which shall invalidate the insurance policies referred to in
this Paragraph 8. Tenant shall cause to be delivered to Landlord, within seven
(7) days after the earlier of the Early Possession Date or the Commencement
Date, certified copies of, or certificates evidencing the existence and amounts
of, the insurance required under Paragraph 8.2(a) and 8.4. No such policy shall
be cancelable or subject to modification except after thirty (30) days’ prior
written notice to Landlord. Tenant shall at least thirty (30) days prior to the
expiration of such policies, furnish Landlord with evidence of renewals or
“insurance binders” evidencing renewal thereof, or Landlord may order such
insurance and charge the cost thereof to Tenant, which amount shall be payable
by Tenant to Landlord upon demand.

 

8.6 Waiver of Subrogation. Without affecting any other rights or remedies,
Tenant and Landlord each hereby release and relieve the other, and waive their
entire right to recover damages (whether in contract or in tort) against the
other, for loss or damage to their property arising out of or incident to the
perils required to be insured against under Paragraph 8. The effect of such
releases and waivers of the right to recover damages shall not be limited by the
amount of insurance carried or required, or by any deductibles applicable
thereto. Landlord and Tenant agree to have their respective insurance companies
issuing property damage insurance waive any right to subrogation that such
companies may have against Landlord or Tenant, as the case may be, so long as
the insurance is not invalidated thereby.

 

8.7 Indemnity. Tenant, shall, during the term of this Lease, indemnify and save
harmless Landlord and any agents of Landlord from any and all loss, damage,
claims of damage, obligations, cause or causes of

 

MULTI-TENANT - MODIFIED NET        

Eight-L 1993

  —9—    

Initials_____/_____

       



--------------------------------------------------------------------------------

action, or liabilities of any kind or nature (including reasonable costs of
attorney’s fees if Landlord is made a party to any action which Tenant’s
indemnity runs hereunder) by reason of injury or death of any person or persons
or damage to any property of any kind and to whomsoever belonging, including
injury or death to the person or damage to the property of Tenant, Tenant’s
officers, directors, employees, agents, guests, subtenants and assignees,
concessionaires and licensees, and any other person, firm or corporation selling
or manufacturing merchandise or services upon or from the demised premises, or
any part thereof, from any cause or cause whatsoever which result from Tenant’s
use or from any other activity done, permitted or suffered by Tenant. As a
material part of the consideration to Landlord, Tenant hereby assumes all risk
of damage to property or injury to persons in or about the Premises from any
cause whatsoever (except that which is caused by the sole active negligence or
willful misconduct by Landlord or its Agents or by the failure of Landlord to
observe any of the terms and conditions of this Lease). Tenant’s obligations
under this paragraph shall survive the termination of this Lease.

 

8.8 Exemption of Landlord from Liability. Landlord shall not be liable for
injury or damage which may be sustained by Tenant or to the person or goods,
wares, merchandise or other property of Tenant, Tenant’s employees, contractors,
invitees, customers, or any other person in or about the Premises, whether such
damage or injury is caused by or results from fire, earthquake, steam,
electricity, gas, water or rain, which may leak or from or into any part of the
premises or from the breakage, leakage, obstruction or other defects of pipes,
fire sprinklers, wires, appliances, plumbing, HVAC or lighting fixtures, or from
any other cause, whether said injury or damage results from conditions arising
upon the Premises or upon other portions of the Building of which the Premises
are a part, from other sources or places, and regardless of whether the cause of
such damage or injury or the means of preparing the same is accessible or not.
Landlord shall not be liable for any damages arising from any act or neglect of
any other tenant of Landlord nor from the failure by Landlord to enforce the
provisions of any other lease in the Industrial Center. Notwithstanding the
foregoing, Landlord shall indemnify and save harmless Tenant and any agents of
Tenant from all damages caused by its sole active negligence or willful
misconduct. Landlord’s obligations under this paragraph shall survive the
termination of this Lease.

 

9. Damage or Destruction.

 

9.1 Definitions.

 

(a) “Premises Partial Damage” shall mean damage or destruction to the Premises,
other than Tenant-Owned Alterations and Utility Installations, the repair cost
of which damage or destruction is less than fifty percent (50%) of the then
Replacement Cost (as defined in Paragraph 9.1 (d) of the Premises (excluding the
Tenant-Owned Alterations and Utility Installations and Trade Fixtures)
immediately prior to such damage or destruction.

 

(b) “Premises Total Destruction” shall mean damage or destruction to the
Premises, other than Tenant-Owned Alterations and Utility Installations, the
repair cost of which damage or destruction is fifty percent (50%) or more of the
then Replacement Cost of the Premises (excluding Tenant-Owned Alterations and
Utility Installations and Trade Fixtures) immediately prior to such damage or
destruction. In addition, damage or destruction to the Building, other than
Tenant-Owned Alterations and Utility Installations and Trade Fixtures of any
tenants of the Building, the cost of which damage or destruction is fifty
percent (50%) or more of the then Replacement Cost (excluding Tenant-Owned
Alterations and Utility Installations and Trade Fixtures of any Tenants of the
Building) of the Building shall, at the option of Landlord, be deemed to be
Premises total Destruction.

 

(c) “Industrial Center Total Destruction” shall mean damage or destruction to
the Industrial Center or the Building in which the premises are located,
regardless of the damage to the premises. The cost of which damage or
destruction is fifty percent (50%) or more of the then Replacement Cost of the
Industrial Center or the Building (excluding Tenant-Owned Alterations and
Utility Installations and Trade Fixtures) immediately prior to such damage or
destruction.

 

(d) “Insured Loss” shall mean damage or destruction to the Premises, other than
Tenant-Owned Alterations and Utility Installations and Trade Fixtures, which was
caused by an event required to be covered by the insurance described in
Paragraph 8.3(a) irrespective of any deductible amounts or coverage limits
involved.

 

(e) “Replacement Cost” shall mean the cost to repair or rebuild the improvements
owned by Landlord at the time of the occurrence to their condition existing
immediately prior thereto, including demolition, debris removal and upgrading
required by the operation of applicable building codes, ordinances or laws, and
without deduction for depreciation.

 

(f) “Hazardous Substance Condition” shall mean the occurrence or discovery of a
condition involving the presence of, or a contamination by, a Hazardous
Substance as defined in Paragraph 6.2(a), in, on, or under the Premises.

 

9.2 Premises Partial or Total Damage - Insured Loss. If Premises Partial or
Total Damage that is an Insured Loss occurs, then Landlord shall, at Landlord’s
expense, repair such damage (but not Tenant’s Trade Fixtures or Tenant-Owned
Alterations and Utility Installations) as soon as reasonably possible, but only
to the extent of the available insurance proceeds, and this Lease shall continue
in full force and effect. In the event, however, that there is a shortage of
insurance proceeds and such shortage is due to any reason some but not all of
which may include the fact that, by reason of the unique nature of the
improvements in the Premises, full replacement cost insurance coverage was not
commercially reasonable and available, then Landlord shall have no obligation to
pay for the shortage in insurance proceeds or to fully restore the unique
aspects of the Premises unless Tenant provides Landlord with the funds to cover
same, or adequate assurance thereof, within ten (10) days following receipt of

 

MULTI-TENANT - MODIFIED NET        

Eight-L 1993

  —10—    

Initials_____/_____

       



--------------------------------------------------------------------------------

written notice of such shortage and request therefor. If Landlord receives said
funds or adequate assurance thereof within said ten (10) day period, Landlord
shall complete them as soon as reasonably possible and this Lease shall remain
in full force and effect. If Landlord does not receive such funds or assurance
within said period, Landlord may nevertheless elect by written notice to Tenant
within ten (10) days thereafter to make such restoration and repair as is
commercially reasonable with Landlord paying any shortage in proceeds, in which
case this Lease shall remain in full force and effect. If Landlord does not
receive such funds or assurance within such ten (10) day period, and if Landlord
does not so elect to restore and repair, then this Lease shall terminate sixty
(60) days following the occurrence of the damage or destruction. Unless
otherwise agreed, Tenant shall in no event have any right to reimbursement from
Landlord for any funds contributed by Tenant to repair any such damage or
destruction.

 

9.3 Premises Partial or Total Damage - Uninsured Loss. If Premises Partial or
Total Damage that is not an Insured Loss occurs, Landlord may at Landlord’s
option, either (i) repair such damage as soon as reasonably possible at
Landlord’s expense, in which event this Lease shall continue in full force and
effect, or (ii) give written notice to Tenant within thirty (30) days after
receipt by Landlord of knowledge of the occurrence of such damage of Landlord’s
desire to terminate this Lease as of the date sixty (60) days following the date
of such notice. In the event Landlord elects to give such notice of Landlord’s
intention to terminate this Lease, Tenant shall have the right within ten (10)
days after the receipt of such notice give written notice to Landlord of
Tenant’s commitment to pay for the repair of such damage totally at Tenant’s
expense and without reimbursement from Landlord. Tenant shall provide Landlord
with the required funds or satisfactory assurance thereof within thirty (30)
days following such commitment from Tenant. In such event this Lease shall
continue in full force and effect, and Landlord shall proceed to make such
repairs as soon as reasonably possible after the required funds are available.
If Tenant does not give such notice and provide the funds or assurance thereof
within the times specified above, this Lease shall terminate as of the date
specified in Landlord’s notice of termination.

 

9.4 Industrial Center Destruction. Notwithstanding any other provision hereof,
if the Industrial Center in which the Premises are located suffers Total
Destruction (including any destruction required by any authorized public
authority), this Lease at Landlord’s option shall terminate sixty (60) days
following the date of such Total Destruction, whether or not the damage or
destruction affected the premises.

 

9.5 Damage Near End of Term. If at any time during the last six (6) months of
the term of this Lease there is damage for which the cost to repair exceeds one
month’s Base Rent, whether or not an Insured Loss, Landlord or Tenant may
terminate this Lease effective sixty (60) days following the date of occurrence
of such damage by giving written notice to the other Party of its election to do
so within thirty (30) days after the date of occurrence of such damage.
Provided, however, that if Landlord elects to end the Lease pursuant to this
Paragraph 9.5 but Tenant at that time has an exercisable option to extend this
Lease, then Tenant may preserve this Lease by (a) exercising such option, and
(b) providing Landlord with any shortage in insurance proceeds (or adequate
assurance thereof) needed to make the repairs on or before the earlier of (i)
the date which is ten (10) days after Tenant’s receipt of Landlord’s written
notice purporting to terminate this Lease, or (ii) the day prior to the date
upon which such option expires. If Tenant duly exercises such option during such
period and provides Landlord with funds (or adequate assurance thereof) to cover
any shortage in insurance proceeds, Landlord shall, at Landlord’s expense repair
such damage as soon as reasonably possible and this Lease shall continue in full
force and effect. If Tenant fails to exercise such option and provide such funds
or assurance during such period, then this Lease shall terminate as of the date
set forth in the first sentence of this Paragraph 9.5.

 

9.6 Abatement of Rent; Tenant’s Remedies.

 

(a) In the event of (i) Premises Partial Damage or (ii) Hazardous Substance
Condition for which Tenant is not legally responsible, the Base Rent, Common
Area Operating Expenses and other charges, if any, payable by Tenant hereunder
for the period during which such damage or condition, its repair, remediation or
restoration continues, shall be abated in proportion to the degree to which
Tenant’s use of the Premises is impaired. Except for abatement of Base Rent,
Common Area Operating Expenses and other charges, if any, as aforesaid, all
other obligations of Tenant hereunder shall be performed by Tenant, and Tenant
shall have no claim against Landlord for any damage suffered by reason of any
such damage, destruction, repair, remediation or restoration.

 

(b) If Landlord shall be obligated to repair or restore the Premises under the
provisions of this Paragraph 9 and shall not commence, in a substantial and
meaningful way, the repair or restoration of the Premises within forty-five (45)
days after such obligation shall accrue, Tenant may, at any time prior to the
commencement of such repair or restoration, give written notice to Landlord and
to any Lenders of which Tenant has actual notice of Tenant’s election to
terminate this Lease on a date not less than sixty (60) days following the
giving of such notice. If Tenant gives such notice to Landlord and such Lenders
and such repair or restoration is not commenced within thirty (30) days after
receipt of such notice, this Lease shall terminate as of the date specified in
said notice. If Landlord or a Lender commences the repair or restoration of the
Premises within thirty (30) days after the receipt of such notice, this Lease
shall continue in full force and effect. “Commence” as used in this Paragraph
9.6 shall mean the beginning of the actual work on the Premises.

 

9.7 Hazardous Substance Conditions. If a Hazardous Substance Condition occurs,
unless Tenant is legally responsible therefor (in which case Tenant shall make
the investigation and remediation thereof required by Applicable Requirements
and this Lease shall continue in full force and effect, but subject to
Landlord’s rights under Paragraph 6.2(c) and Paragraph 13), Landlord may at
Landlord’s option either (i) investigate and remediate such Hazardous Substance
Condition, if required, as soon as reasonably possible at Landlord’s expense, in
which event this Lease shall continue in full force and effect, or (ii) if the
estimated cost to investigate and remediate such condition exceeds twelve (12)
times the then monthly Base Rent or $50,000, whichever is greater, give written
notice to Tenant within thirty (30) days after receipt by Landlord of knowledge
of the occurrence of such Hazardous

 

MULTI-TENANT - MODIFIED NET        

Eight-L 1993

  —11—    

Initials_____/_____

       



--------------------------------------------------------------------------------

Substance Condition of Landlord’s desire to terminate this Lease as of the date
sixty (60) days following the date of such notice. In the event Landlord elects
to give such notice of Landlord’s intention to terminate this Lease, Tenant
shall have the right within ten (10) days after receipt of such notice to give
written notice to Landlord of Tenant’s commitment to pay for the excess costs of
(a) investigation and remediation of such Hazardous Substance Condition to the
extent required by Applicable Requirements, over (B) an amount equal to twelve
(12) times the then monthly Base Rent or $50,000 whichever is greater. Tenant
shall provide Landlord with the funds required of Tenant or satisfactory
assurance thereof within thirty (30) days following said commitment by Tenant.
In such event this Lease shall continue in full force and effect, and Landlord
shall proceed to make such investigation and remediation as soon as reasonably
possible after the required funds are available. If Tenant does not give such
notice and provide the required funds or assurance thereof within the time
period specified above, this Lease shall terminate as of the date specified in
Landlord’s notice of termination.

 

9.8 Termination - Advance Payments. Upon termination of this Lease pursuant to
this Paragraph 9, Landlord shall return to Tenant any advance payment made by
Tenant to Landlord and so much of Tenant’s Security Deposit as has not been, or
is not then required to be, used by Landlord under the terms of this Lease.

 

9.9 Waiver of Statutes. Landlord and Tenant agree that the terms of this Lease
shall govern the effect of any damage to or destruction of the Premises and the
Building with respect to the termination of this Lease and hereby waive the
provisions of any present or future statute to the extent it is inconsistent
herewith.

 

10. Real Property Taxes.

 

10.1 Payment of Taxes. Landlord shall pay the Real Property Taxes, as defined in
Paragraph 10.2, applicable to the Industrial Center, and except as otherwise
provided in Paragraph 10.3, any such amounts shall be included in the
calculation of Common Area Operating Expenses in accordance with the provisions
of Paragraph 4.2.

 

10.2 Real Property Tax Definition. As used herein, the term “Real Property
Taxes” shall include any form of real estate tax or assessment, general,
special, ordinary or extraordinary, and any license fee, commercial rental tax,
improvement bond or bonds, levy or tax (other than inheritance, personal income
or estate taxes) imposed upon the Industrial Center by any authority having the
direct or indirect power to tax, including any city, state or federal
government, or any school, agricultural, sanitary, fire, street, drainage, or
other improvement district thereof, levied against any legal or equitable
interest of Landlord in the Industrial Center or any portion thereof, Landlord’s
right to rent or other income therefrom, and/or Landlord’s business of leasing
the Premises. The term “Real Property Taxes” shall also include any tax, fee,
levy, assessment or charge, or any increase therein, imposed by reason of events
occurring, or changes in Applicable Law taking effect, during the term of this
Lease, including but not limited to a change in the ownership of the Industrial
Center or in the improvements thereon, the execution of this Lease, or any
modification, amendment or transfer thereof, and whether or not contemplated by
the Parties. In calculating Real Property Taxes for any calendar year, the Real
Property Taxes for any real estate tax year shall be included in the calculation
of Real Property Taxes for such calendar year based upon the number of days
which such calendar year and tax year have in common.

 

10.3 Additional Improvements. Tenant shall pay to Landlord the Common Area
Operating Expenses as payable under Paragraph 4.2, the entirety of any increase
in Real Property Taxes if assessed solely by reason of Alterations, Trade
Fixtures or Utility Installations placed upon the Premises by Tenant or at
Tenant’s request.

 

10.4 Joint Assessment. If the Building is not separately assessed, Real Property
Taxes allocated to the Building shall be an equitable proportion of the Real
Property Taxes for all of the land and improvements included within the tax
parcel assessed or the industrial center, such proportion to be determined by
Landlord from the respective valuations assigned in the assessor’s work sheets
or such other information as may be reasonably available. Landlord’s reasonable
determination thereof, in good faith, shall be conclusive.

 

10.5 Tenant’s Property Taxes. Tenant shall pay prior to delinquency all taxes
assessed against and levied upon Tenant-Owned Alterations and Utility
Installations, Trade Fixtures, furnishings, equipment and all personal property
of Tenant contained in the Premises or stored within the Industrial Center. When
possible, Tenant shall cause its Tenant-Owned Alterations and Utility
Installations, Trade Fixtures, furnishings, equipment and all other personal
property to be assessed and billed separately from the real property of
Landlord. If any of Tenant’s said property shall be assessed with Landlord’s
real property, Tenant shall pay Landlord the taxes attributable to Tenant’s
property within ten (10) days after receipt of a written statement setting forth
the taxes applicable to Tenant’s property.

 

11. Utilities. Tenant shall pay directly for all utilities and services supplied
to the Premises, including but not limited to electricity, telephone, security,
gas, trash removal and cleaning of the Premises, together with any taxes
thereon. If any such utilities or services are not separately metered to the
Premises or separately billed to the Premises, Tenant shall pay to Landlord a
reasonable proportion to be determined by Landlord of all such charges jointly
metered or billed with other premises in the Building, in the manner and within
the time periods set forth in Paragraph 4.2(d). Landlord shall not be liable to
Tenant for injury, damage, loss of Tenant’s business or profits, from any
failure, interruption, rationing or other curtailment in the supply of electric,
gas, water or other utilities from whatever cause.

 

MULTI-TENANT - MODIFIED NET        

Eight-L 1993

  —12—    

Initials_____/_____

       



--------------------------------------------------------------------------------

12. Assignment and Subletting.

 

12.1 Landlord’s Consent Required.

 

(a) Tenant shall not assign this Lease, nor any right hereunder, nor sublet the
premises, nor any part thereof, without the prior written consent of Landlord,
which shall not be unreasonably withheld. In exercising its reasonable
discretion Landlord may consider all commercially relevant factors involved in
the leasing of the premises including but not limited to the a) the
creditworthiness and financial stability of the prospective assignee or
subtenant; b) references of prior landlords; c) the past history of such
subtenant, with respect to involvement in litigation and bankruptcy proceedings;
d) the impact of said subtenant or assignee and proposed use of the premises on
pedestrian and vehicular traffic, other tenants, and parking; e) the use,
generation or disposal of hazardous materials. The presence of one negative
factor enumerated above shall be deemed reasonable justification for Landlord’s
withholding consent.

 

(b) A change in the control of Tenant shall constitute an assignment requiring
Landlord’s consent. The transfer, on a cumulative basis, of fifty percent (50%)
or more of the voting control of Tenant shall constitute a change in control for
this purpose.

 

(c) The involvement of Tenant or its assets in any transaction, or series of
transactions (by way of merger, sale, acquisition, financing, refinancing,
transfer, leveraged buy-out or otherwise), whether or not a formal assignment or
hypothecation of this Lease or Tenant’s assets occurs, which results or will
result in a reduction of the Net Worth of Tenant, as hereinafter defined, by an
amount equal to or greater than fifty percent (50%) of such Net Worth of Tenant
as it was represented to Landlord at the time of full execution and delivery of
this Lease or at the time of the most recent assignment to which Landlord has
consented, or as it exists immediately prior to said transaction or transactions
constituting such reduction, at whichever time said Net Worth of Tenant was or
is greater, shall be considered an assignment of this Lease by Tenant to which
Landlord may reasonably withhold its consent. “Net Worth of Tenant” for purposes
of this Lease shall be the net worth of Tenant (excluding any Guarantors)
established under generally accepted accounting principles consistently applied.

 

(d) Tenant’s remedy for any breach of this Paragraph 12.1 by Landlord shall be
limited to compensatory damages and/or injunctive relief.

 

(e) Notwithstanding anything contained herein to the contrary Tenant shall have
the right without Landlord’s consent to assign all or any portion of its
interest under this Lease or sublet all or any portion of the Premises without
Landlord’s consent to any parent, subsidiary or affiliate of Tenant; or any
party which results from any merger or consolidation of Tenant; and/or any party
which acquires all or substantially all the assets or stock of Tenant. In all
events Tenant shall remain liable for the terms and conditions of this Lease.

 

12.2 Terms and Conditions Applicable to Assignment and Subletting.

 

(a) Regardless of Landlord’s consent, any assignment or subletting shall not (i)
be effective without the express written assumption by such assignee or
subtenant of the obligations of Tenant under this Lease, (ii) release Tenant of
any obligations hereunder, nor (iii) alter the primary liability of Tenant for
the payment of Base Rent and other sums due Landlord hereunder or for the
performance of any other obligations to be performed by Tenant under this Lease.

 

(b) Landlord may accept any rent or performance of Tenant’s obligations from any
person other than Tenant pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of any rent for performance shall constitute a waiver or estoppel of
Landlord’s right to exercise its remedies for the Default or Breach by Tenant of
any of the terms, covenants or conditions of this Lease.

 

(c) The consent of Landlord to any assignment or subletting shall not constitute
a consent to any subsequent assignment or subletting by Tenant or to any
subsequent or successive assignment or subletting by the assignee or subtenant.
However, Landlord may consent to subsequent or successive assignment or
subletting by the assignee or subtenant. However, Landlord may consent to
subsequent sublettings and assignments of the sublease or any amendments or
modifications thereto without notifying Tenant or anyone else liable under this
Lease or the sublease and without obtaining their consent, and such action shall
not relieve such persons from liability under this Lease or the sublease.

 

(d) In the event of any Default or Breach of Tenant’s obligation under this
Lease, Landlord may proceed directly against Tenant, any guarantors or anyone
else responsible for the performance of the Tenant’s obligations under this
Lease, including any subtenant, without first exhausting Landlord’s remedies
against any other person or entity responsible therefor to Landlord, or any
security held by Landlord.

 

(e) Any assignee of, or subtenant under, this Lease shall, by reason of
accepting such assignment or entering into such sublease, be deemed, for the
benefit of Landlord, to have assumed and agreed to conform and comply with each
and every term, covenant, condition and obligation herein to be observed or
performed by Tenant during the term of said assignment or sublease, other than
such obligations as are contrary to or inconsistent with provisions of an
assignment or sublease to which Landlord has specifically consented in writing.

 

(f) If Tenant desires to Sublet or Assign the entire premises prior to the
expiration of the term of the Lease and obtains an acceptable subtenant or
assignee, then the Landlord shall have the option prior to the execution of the
sublease or assignment agreement to cancel this Lease. Landlord, in Landlord’s
sole discretion, may then enter into a new lease with any prospective subtenant
as the substitute Tenant.

 

MULTI-TENANT - MODIFIED NET        

Eight-L 1993

  —13—    

Initials_____/_____

       



--------------------------------------------------------------------------------

12.3 Additional Terms and Conditions Applicable to Assignment and Subletting.
The following terms and conditions shall apply to any subletting or assignment
by Tenant of all or any part of the Premises and shall be deemed included in all
subleases and assignments under this Lease whether or not expressly incorporated
therein:

 

(a) Tenant hereby assigns and transfers to Landlord all of Tenant’s interest in
Said sublease, rentals, income or other consideration arising from any sublease
or assignment of all or a portion of the Premises heretofore or hereafter made
by Tenant, and Landlord may collect such sums and apply same toward Tenant’s
obligations under this Lease. In addition Tenant shall pay to Landlord 50% of
any additional sublease rent in excess of the base rent payable by Tenant under
the Lease after first deducting any tenant improvements paid for by Tenant and
new Tenant Improvements for a subtenant amortized over the sublease term and all
leasing commissions and legal fees. Landlord shall not, by reason of the
foregoing provision or any other assignment of such sublease to Landlord, nor by
reason of the collection of the rents from a subtenant, be deemed liable to the
subtenant for any failure of Tenant to perform and comply with any of Tenant’s
obligations to such subtenant under such Sublease. Tenant hereby irrevocably
authorizes and directs any such subtenant, upon receipt of a written notice from
Landlord, to pay to Landlord the rents and other charges due and to become due
under the sublease. Subtenant shall rely upon any such statement and request
from Landlord and shall pay such rents and other charges to Landlord without any
obligation or right to inquire as to whether any Breach exists and
notwithstanding any notice from or claim from Tenant to the contrary. Tenant
shall have no right or claim against such subtenant, or, until the Breach has
been cured, against Landlord, for any such rents and other charges so paid by
said subtenant to Landlord.

 

(b) In the event of a Breach by Tenant in the performance of its obligations
under this Lease, Landlord, at its option and without any obligation to do so,
may require any subtenant to attorn to Landlord, in which event Landlord shall
undertake the obligations of the sub landlord under such sublease from the time
of the exercise of said option to the expiration of such sublease; provided,
however, Landlord shall not be liable for any prepaid rents or security deposit
paid by such subtenant to such sub landlord or for any other prior defaults or
breaches of such sub landlord under such sublease.

 

(c) Any matter or thing requiring the consent of the sub landlord under a
sublease shall also require the consent of Landlord herein.

 

(d) No subtenant under a sublease or assignee approved by Landlord shall further
assign or sublet all or any part of the Premises without Landlord’s prior
written consent.

 

(e) Landlord shall deliver a copy of any notice of Default or Breach by Tenant
to the subtenant, who shall have the right to cure the Default of Tenant within
the grace period, if any, specified in such notice. The subtenant shall have a
right of reimbursement and offset from and against Tenant for any such Defaults
cured by the subtenant.

 

13. Default; Breach; Remedies.

 

13.1 Default; Breach. Landlord and Tenant agree that if any attorney is
consulted by Landlord in connection with a Tenant Default or Breach (as
hereinafter defined), $350.00 is a reasonable minimum sum per such occurrence
for legal services and costs in the preparation and service of a notice of
Default, and that Landlord may include the cost of such services and costs in
said notice as rent due and payable to cure said default, a “Default” by Tenant
is defined as a failure by Tenant to observe, comply with or perform any of the
terms, covenants, conditions or rules applicable to Tenant under this Lease. A
“Breach” by Tenant is defined as the occurrence of any one or more of the
following Defaults, and, where a grace period for cure after notice is specified
herein, the failure by Tenant to cure such Default prior to the expiration of
the applicable grace period, and shall entitle Landlord to pursue the remedies
set forth in Paragraphs 13.2.

 

(a) The vacating of the Premises, or the abandonment of the Premises.

 

(b) Except as expressly otherwise provided in this Lease, the failure by Tenant
to make any payment of Base Rent, Tenant’s Share of Common Area Operating
Expenses, or any other monetary payment required to be made by Tenant hereunder
as and when due, the failure by Tenant to provide Landlord with reasonable
evidence of insurance or surety bond required under this Lease, or the failure
of Tenant to fulfill any obligation under this Lease which endangers or
threatens life or property, where any such failure continues for a period of
three (3) days following written notice thereof by or on behalf of Landlord to
Tenant.

 

(c) Except as expressly otherwise provided in this Lease, the failure by Tenant
to provide Landlord with reasonable written evidence (in duly executed original
form, if applicable) of (i) compliance with Applicable Requirements per
Paragraph 6.3, (ii) the inspection, maintenance and service contracts required
under Paragraph 7.1(b), (iii) the rescission of an unauthorized assignment or
subletting per Paragraph 12.1, (iv) a Tenancy Statement per Paragraphs 16 or 37,
(v) the subordination or non-subordination of this Lease per Paragraph 30, (vi)
the guaranty of the performance of Tenant’s obligations under this Lease if
required under Paragraphs 1.11 and 37, (vii) the execution of any document
requested under Paragraph 42 (easements), or (viii) any other documentation or
information which Landlord may reasonably require of Tenant under the terms of
this Lease, where any such failure continues for a period of five (5) days
following written notice by or on behalf of Landlord to Tenant.

 

(d) A Default by Tenant as to the terms covenants, conditions or provisions of
this Lease, or of the rules adopted under Paragraph 40 hereof that are to be
observed, complied with or performed by Tenant,

 

MULTI-TENANT - MODIFIED NET        

Eight-L 1993

  —14—    

Initials_____/_____

       



--------------------------------------------------------------------------------

other than those described in Subparagraphs 13.1 (a), (b), or (c), above, where
such Default continues for a period of thirty (30) days after written notice
thereof by or on behalf of Landlord to Tenant; provided however, that if the
nature of Tenant’s Default is such that more than thirty (30) days are
reasonably required for its cure, then it shall not be deemed to be a Breach of
this Lease by Tenant if Tenant commences such cure within said thirty (30) day
period and thereafter diligently prosecutes such cure to completion.

 

(e) The occurrence of any of the following events; (i) the making by Tenant of
any general arrangement or assignment for the benefit of creditors; (ii)
Tenant’s becoming a “debtor” as defined in 11 U.S. Code Section 101 or any
successor statute thereto (unless, in the case of a petition filed against
Tenant, the same is dismissed within sixty (60) days); (iii) the appointment of
a trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where possession
is not restored to Tenant within thirty (30) days; or (iv) the attachment,
execution or other judicial seizure of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where such
seizure is not discharged within thirty (30) days; provided, however, in the
event that any provision of this Subparagraph 13.1(e) is contrary to any
applicable law, such provision shall be of no force or effect, and shall not
affect the validity of the remaining provisions.

 

(f) The discovery by Landlord that any financial statement of Tenant or of any
Guarantor, given to Landlord by Tenant or any Guarantor, was materially false.

 

13.2 Remedies. If Tenant fails to perform any affirmative duty or obligation of
Tenant under this Lease, within ten (10) days after written notice to Tenant (or
in case of an emergency, without notice), Landlord may at its option (but
without obligation to do so), perform such duty or obligation on Tenant’s
behalf, including but not limited to the obtaining of reasonably required bonds,
insurance policies, or governmental licenses, permits or approvals. The costs
and expenses of any such performance by Landlord shall be due and payable by
Tenant to Landlord upon invoice therefor. If any check given to Landlord by
Tenant shall not be honored by the bank upon which it is drawn, Landlord, at its
own option, may require all future payments to be made under this Lease by
Tenant to be made only by cashier’s check. In the event of a Breach of this
Lease by Tenant (as defined in Paragraph 13.1), with or without further notice
or demand, and without limiting Landlord in the exercise of any right or remedy
which Landlord may have by reason of such Breach, Landlord may:

 

(a) Terminate Tenant’s right to possession of the Premises by any lawful means,
in which case this Lease and the term hereof shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord. In such event
Landlord shall be entitled to recover from Tenant: (i) the worth at the time of
the award of the unpaid rent which had been earned at the time of termination;
(ii) the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that the Tenant proves could have been reasonably
avoided; (iii) the worth at the time of award of the amount by which the unpaid
rent for the balance of the term after the time of award exceeds the amount of
such rental loss that the Tenant proves could be reasonably avoided; and (iv)
any other amount necessary to compensate Landlord for all the detriment
proximately caused by the Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including but not limited to the cost of recovering possession of the
Premises, expenses of reletting, including necessary renovation and alteration
of the Premises, reasonable attorneys’ fees, and that portion of any leasing
commission paid by Landlord in connection with this Lease applicable to the
unexpired term of this Lease. The worth at the time of award of the amount
referred to in provision (iii) of the immediately preceding sentence shall be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of San Francisco or the Federal Reserve Bank District in which the Premises
are located at the time of award plus one percent (1%). Efforts by Landlord to
mitigate damages caused by Tenant’s Default or Breach of this Lease shall not
waive Landlord’s right to recover damages under this Paragraph 13.2. If
termination of this Lease is obtained through the provisional remedy of unlawful
detainer, Landlord shall have the right to recover in such proceeding the unpaid
rent and damages as are recoverable therein, or Landlord may reserve the right
to recover all or any part thereof in a separate suit for such rent and/or
damages. If a notice and grace period required under Subparagraph 13.1 (b), (c)
or (d) was not previously given, a notice to pay rent or quit, or to perform or
quit, as the case may be, given to Tenant under any statute authorizing the
forfeiture of leases for unlawful detainer shall also constitute the applicable
notice for grace period purposes required by Subparagraph 13.1 (b), (c) or (d).
In such case, the applicable grace period under the unlawful detainer statue
shall run concurrently after the one such statutory notice, and the failure of
Tenant to cure the Default within the greater of the two (2) such grace periods
shall constitute both an unlawful detainer and a Breach of this Lease entitling
Landlord to the remedies provided for in this Lease and/or by said statute.

 

(b) Continue the Lease and Tenant’s right to possession in effect (in California
under California Civil Code Section 1951.4) after Tenant’s Breach and recover
the rent as it becomes due, provided Tenant has the right to sublet or assign,
subject only to reasonably limitations. Landlord and Tenant agree that the
limitations on assignment and subletting in this Lease are reasonable. Acts of
maintenance or preservation, efforts to relet the Premises, or the appointment
of a receiver to protect the Landlord’s interest under this Lease, shall not
constitute a termination of the Tenant’s right to possession.

 

(c) Pursue any other remedy now or hereafter available to Landlord under the
laws or judicial decisions of the state wherein the Premises are located.

 

(d) The expiration or termination of this Lease and/or the termination of
Tenant’s right to possession shall not relieve Tenant from liability under any
indemnity provisions of this Lease as to matters occurring or accruing during
the term hereof or by reason of Tenant’s occupancy of the Premises.

 

MULTI-TENANT - MODIFIED NET        

Eight-L 1993

  —15—    

Initials_____/_____

       



--------------------------------------------------------------------------------

13.3 Late Charges. Tenant hereby acknowledges that late payment by Tenant to
Landlord of rent and other sums due hereunder will cause Landlord to incur costs
not contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain. Such costs include, but are not limited to, processing
and accounting charges, and late charges which may be imposed upon Landlord by
the terms of any ground lease, mortgage or deed of trust covering the Premises.
Accordingly, if any installment of rent or other sum due from Tenant shall not
be received by Landlord or Landlord’s designee within five (5) days after such
amount shall be due, then, without any requirement for notice to Tenant, Tenant
shall pay to Landlord a late charge equal to ten percent (10%) of such overdue
amount. The parties hereby agree that such late charge represents a fair and
reasonable estimate of the costs Landlord will incur by reason of late payment
by Tenant. Acceptance of such late charge be Landlord shall in no event
constitute a waiver of Tenant’s Default or Breach with respect to such overdue
amount, nor prevent Landlord from exercising any of the other rights and
remedies granted hereunder. In the event that a late charge is payable
hereunder, whether or not collected, for three (3) consecutive installments of
Base Rent, then notwithstanding Paragraph 4.1 or any other provision of this
Lease to the contrary, Base Rent shall, at Landlord’s option, become due and
payable quarterly in advance.

 

13.4 Breach by Landlord. Landlord shall not be deemed in breach of this Lease
unless Landlord fails within a reasonable time to perform an obligation required
to be performed by Landlord. For purposes of this Paragraph 13.4, a reasonable
time shall in no event be less than thirty (30) days after receipt by Landlord,
and by any Lender(s) whose name and address shall have been furnished to Tenant
in writing for such purpose, of written notice specifying wherein such
obligation of Landlord has not been performed; provided, however, that if the
nature of Landlord’s obligation is such that more than thirty (30) days after
such notice are reasonably required for its performance, then Landlord shall not
be in breach of this Lease if performance is commenced within such thirty (30)
day period and thereafter diligently pursued to completion.

 

14. Condemnation. If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of the exercise of said power
(all of which are herein called “condemnation”), this Lease shall terminate as
to the part so taken as of the date the condemning authority takes title or
possession, whichever first occurs. If more than twenty five percent (25%) of
the floor area of the Premises, or more than twenty-five percent (25%) of the
portion of the Common Areas designated for Tenant’s parking, is taken by
condemnation, Tenant may, at Tenant’s option, to be exercised in writing within
ten (10) days after Landlord shall have given Tenant written notice of such
taking (or in the absence of such notice, within ten (10) days after the
condemning authority shall have taken possession) terminate this Lease as of the
date the condemning authority takes such possession. If Tenant does not
terminate this Lease in accordance with the foregoing, this Lease shall remain
in full force and effect as to the portion of the Premises remaining, except
that the Base Rent shall be reduced in the same proportion as the rentable floor
area of the Premises taken bears to the total rentable floor area of the
Premises. No reduction of the Base Rent shall occur if the condemnation does not
apply to any portion of the Premises. Any award for the taking of all or any
part of the Premises under the power of eminent domain or any payment made under
threat of the exercise of such power shall be the property of Landlord, whether
such award shall be made as compensation for diminution of value of the
leasehold or for the taking of the fee, or as severance damages; provided,
however, that Tenant shall be entitled to any compensation, separately awarded
to Tenant for Tenant’s relocation expenses and/or loss of Tenant’s Trade
Fixtures. In the event that this Lease is not terminated by reason of such
condemnation, Landlord shall to the extent of its net severance damages
received, over and above Tenant’s Share of the legal and other expenses incurred
by Landlord in the condemnation matter, repair any damage to the Premises caused
by such condemnation authority. Tenant shall be responsible for the payment of
any amount in excess of such net severance damages required to complete such
repair.

 

15. Broker’s Fees.

 

15.1 Procuring Cause. The Broker(s) named in Paragraph 1.10 is/are the procuring
cause of this Lease.

 

15.2 Additional Terms. Unless Landlord and Broker(s) have otherwise agreed in
writing, Landlord agrees that: (a) if Tenant exercises any Option (as defined in
Paragraph 39.1) granted under this Lease or any Option subsequently granted, or
(b) if Tenant acquires any rights to the Premises or other premises in which
Landlord has an interest, or (c) if Tenant remains in possession of the Premises
with the consent of Landlord after the expiration of the term of this Lease
after having failed to exercise an Option, or (d) if said Brokers are the
procuring cause of any other lease or sale entered into between the Parties
pertaining to the Premises and/or any adjacent property in which Landlord has an
interest, or (e) if Base Rent is increased, whether by agreement or operation of
an escalation clause herein, then as to any of said transactions, Landlord shall
not be liable to said Broker(s) to pay a fee.

 

15.3 Assumption of Obligations. Any buyer or transferee of Landlord’s interest
in this Lease, whether such transfer is by agreement or by operation of law,
shall be deemed to have assumed Landlord’s obligation under this Paragraph 15.

 

15.4 Representations and Warranties. Tenant and Landlord each represent and
warrant to the other that it has had no dealings with any person, firm, broker
or finder other than as named in Paragraph 1.10(a) in connection with the
negotiation of this Lease and/or the consummation of the transaction
contemplated hereby, and that no broker or other person, firm or entity other
than said named Broker(s) is entitled to any commission or finder’s fee in
connection with said transaction. Tenant and Landlord do each hereby agree to
indemnify, protect, defend and hold the other harmless from and against
liability for compensation or charges which may be claimed by any such unnamed
broker, finder or other similar party by reason of any dealings or actions of
the indemnifying Party, including any costs, expenses, and/or attorneys’ fees
reasonably incurred with respect thereto.

 

MULTI-TENANT - MODIFIED NET        

Eight-L 1993

  —16—    

Initials_____/_____

       



--------------------------------------------------------------------------------

16. Tenancy and Financial Statements.

 

16.1 Tenancy Statement. Each Party (as “Responding Party”) shall within ten (10)
days after written notice from the other Party (the “Requesting Party”) execute,
acknowledge and deliver to the Requesting Party a statement in writing in a form
similar to the then most current “Tenancy Statement” form published by the
American Industrial Real Estate Association, plus such additional information,
confirmation and/or statements as may be reasonably requested by the Requesting
Party.

 

16.2 Financial Statement. If Landlord desires to finance, refinance, or sell the
Premises or the Building, or any part thereof, Tenant and all the Guarantors
shall deliver to any potential lender or purchaser designated by Landlord such
financial statements of Tenant and such Guarantors as may be reasonably required
by such lender or purchaser, including but not limited to Tenant’s financial
statements for the past three (3) years. All such financial statements shall be
received by Landlord and such lender or purchaser in confidence and shall be
used only for the purposes herein set forth.

 

17. Landlord’s Liability. The term “Landlord” as used herein shall mean the
owner or owners at the time in question of the fee title to the Premises. In the
event of a transfer of Landlord’s title or interest in the Premises or in this
Lease, Landlord shall deliver to the transferee or assignee (in cash or by
credit) any unused Security Deposit held by Landlord at the time of such
transfer or assignment. Except as provided in Paragraph 15.3, upon such transfer
or assignment and delivery of the Security Deposit, as aforesaid, the prior
Landlord shall be relieved of all liability with respect to the obligations
and/or covenants under this Lease thereafter to be performed by Landlord.
Subject to the foregoing, the obligations and/or covenants in this Lease to be
performed by the Landlord shall be binding only upon the Landlord as herein
above defined. Notwithstanding any other terms or provisions of this Lease,
Tenant agrees that in the event of any default or breach by Landlord with
respect to any of the terms of the Lease to be observed and performed by
Landlord (a) Tenant shall look solely to the estate and property (which is the
subject of this Lease) of Landlord or any successor in interest in the property
and the Building, for the satisfaction of Tenant’s remedies for the collection
of a judgment (or other judicial process) requiring the payment of money by
Landlord; (b) no other property or assets of Landlord, its partners, members,
shareholders, officers or any successor in interest shall be subject to levy,
execution or other enforcement procedure for the satisfaction if Tenant’s
remedies; (c) no personal liability shall at any time be asserted or enforceable
against Landlord, it’s partner’s, members or successors in interest (except to
the extent permitted in (a) above), and no judgment will be taken against any
partner, member, shareholder, officer or director of Landlord. The provisions of
this section shall apply only to the Landlord and the parties herein described,
and shall not be for the benefit of any insurer nor any other third party.

 

18. Severability. The invalidity of any provision of this Lease, as determined
by a court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.

 

19. Interest on Past-Due Obligations. Any monetary payment due Landlord
hereunder, other than late charges, not received by Landlord within ten (10)
days following the date on which it was due, shall bear interest from the date
due at the prime rate charged by the largest state chartered bank in the state
in which the Premises are located plus four percent (4%) per annum, but not
exceeding the maximum rate allowed by law, in addition to the potential late
charge provided for in Paragraph 13.3.

 

20. Time of Essence. Time is of the essence with respect to the performance of
all obligations to be performed or observed by the Parties under this Lease.

 

21. Rent Defined. All monetary obligations of Tenant to Landlord under the terms
of this Lease are deemed to be rent.

 

22. No Prior or other Agreements; Broker Disclaimer. This Lease contains all
agreements between the Parties with respect to any matter mentioned herein, and
no other prior or contemporaneous agreement or understanding shall be effective.
Landlord and Tenant each represents and warrants to the Brokers that it has
made, and is relying solely upon, its own investigation as to the nature,
quality, character and financial responsibility of the other Party to this Lease
and as to the nature, quality and character of the Premises. Brokers have no
responsibility with respect thereto or with respect to any default or breach
hereof by either Party. Each Broker shall be an intended third party beneficiary
of the provisions of this Paragraph 22.

 

23. Notices.

 

23.1 Notice Requirements. All notices required or permitted by this Lease shall
be in writing and may be delivered in person (by hand or by messenger or courier
service) or may be sent by regular, certified or registered mail or U.S. Postal
Service Express Mail, with postage prepaid, or by facsimile transmission during
normal business hours, and shall be deemed sufficiently given if served in a
manner specified in this Paragraph 23. The addresses noted adjacent to a Party’s
signature on this Lease shall be that Party’s address for delivery or mailing of
notice purposes. Either Party may by written notice to the other specify a
different address for notice purposes, except that upon Tenant’s taking
possession of the Premises, the Premises shall constitute Tenant’s address for
the purpose of mailing or delivering notices to Tenant. A copy of all notices
required or permitted to be given to Landlord hereunder shall be concurrently
transmitted to such party or parties at such addresses as Landlord may from time
to time hereafter designate by written notice to Tenant.

 

MULTI-TENANT - MODIFIED NET        

Eight-L 1993

  —17—    

Initials_____/_____

       



--------------------------------------------------------------------------------

23.2 Date of Notice. Any notice sent by registered or certified mail, return
receipt requested, shall be deemed given on the date of delivery shown on the
receipt card, or if no delivery date is shown, the postmark thereon. If sent by
regular mail, the notice shall be deemed given forty-eight (48) hours after the
same is addressed as required herein and mailed with postage prepaid. Notices
delivered by United States Express Mail or overnight courier that guarantees
next day delivery shall be deemed given twenty-four (24) hours after delivery of
the same to the United States Postal Service or courier. If any notice is
transmitted by facsimile transmission or similar means, the same shall be deemed
served or delivered upon telephone or facsimile confirmation of receipt of the
transmission thereof, provided a copy is also delivered via delivery or mail. If
notice is received on a Saturday or a Sunday or a legal holiday, it shall be
deemed received on the next business day.

 

24. Waivers. No waiver by Landlord of the Default or Breach of any term covenant
or condition hereof by Tenant, shall be deemed a waiver of any other term,
covenant or condition hereof, or of any subsequent Default or Breach by Tenant
of the same or any other term, covenant or condition hereof. Landlord’s consent
to, or approval of, any such act shall not be deemed to render unnecessary the
obtaining of Landlord’s consent to, or approval of, any subsequent or similar
act by Tenant, or be construed as the basis of an estoppel to enforce the
provision or provisions of this Lease requiring such consent. Regardless of
Landlord’s knowledge of a Default or Breach at the time of accepting rent, the
acceptance of rent by Landlord shall not be a waiver of any Default or Breach by
Tenant of any provision hereof. Any payment given Landlord by Tenant may be
accepted by Landlord on account of moneys or damages due Landlord,
notwithstanding any qualifying statements or conditions made by Tenant in
connection therewith, which such statements and/or conditions shall be of no
force or effect whatsoever unless specifically agreed to in writing by Landlord
at or before the time of deposit of such payment.

 

25. Recording. Either Landlord or Tenant shall, upon request of the other,
execute, acknowledge and deliver to the other a short form memorandum of this
Lease for recording purposes. The Party requesting recordation shall be
responsible for payment of any fees or taxes applicable thereto.

 

26. No Right To Holdover. Tenant has no right to retain possession of the
Premises or any part thereof beyond the expiration or earlier termination of
this Lease. In the event that Tenant holds over in violation of this Paragraph
26 then the Base Rent payable from and after the time of the expiration or
earlier termination of this Lease shall be increased to one hundred fifty
percent (150%) of the Base Rent applicable during the month immediately
preceding such expiration or earlier termination. Nothing contained herein shall
be construed as a consent by Landlord to any holding over by Tenant.

 

27. Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.

 

28. Covenants and Conditions. Al provisions of this Lease to be observed or
performed by Tenant are both covenants and conditions.

 

29. Binding Effect; Choice of Law. This Lease shall be binding upon the Parties,
their personal representatives, successors and assigns and be governed by the
laws of the State in which the Premises are located. Any litigation between the
Parties hereto concerning this Lease shall be initiated in the county in which
the Premises are located.

 

30. Subordination; Attornment; Non-Disturbance.

 

30.1 Subordination. This Lease and any Option granted hereby shall be subject
and subordinate to any ground lease, mortgage, deed of trust, or other
hypothecation or security device (collectively, “Security Device”), now or
hereafter placed by Landlord upon the real property of which the Premises are a
part, to any and all advances made on the security thereof, and to all renewals,
modifications, consolidations, replacements and extensions thereof. Tenant
agrees that the Lenders holding any such Security Device shall have no duty,
liability or obligation to perform any of the obligations of Landlord under this
Lease, but that in the event of Landlord’s default with respect to any such
obligation, Tenant will give any Lender whose name and address have been
furnished Tenant in writing for such purpose notice of Landlord’s default
pursuant to Paragraph 13.4. If any Lender shall elect to have this Lease and/or
any Option granted hereby superior to the lien of its Security Device and shall
give written notice thereof to Tenant, this Lease and such Options shall be
deemed prior to such Security Device, notwithstanding the relative dates of the
documentation or recordation thereof.

 

30.2 Attornment. Subject to the non-disturbance provisions of Paragraph 30.3,
Tenant agrees to attorn to a Lender or any other party who acquires ownership of
the Premises by reason of a foreclosure of a Security Device, and that in the
event of such foreclosure, such new owner shall not: (i) be liable for any act
or omission of any prior Landlord or with respect to events occurring prior to
acquisition of ownership, (ii) be subject to any offsets or defenses which
Tenant might have against any prior Landlord, or (iii) be bound by prepayment of
more than one month’s rent.

 

30.3 Non-Disturbance. With respect to Security Devices entered into by Landlord
after the execution of this Lease, Tenant’s subordination of this Lease shall be
subject to receiving assurance (a “non-disturbance agreement”) from the Lender
that Tenant’s possession and this Lease, including any options to extend the
term hereof, will not be disturbed so long as Tenant is not in Breach hereof and
attorns to the record owner of the Premises. Landlord shall obtain such
subordination for Tenant from Lender by the Commencement Date.

 

30.4 Self-Executing. The agreements contained in this Paragraph 30 shall be
effective without the execution of any further documents; provided, however,
that upon written request from Landlord or a Lender in connection with a sale,
financing or refinancing of Premises, Tenant and Landlord shall execute such
further writings

 

MULTI-TENANT - MODIFIED NET        

Eight-L 1993

  —18—    

Initials_____/_____

       



--------------------------------------------------------------------------------

as may be reasonably required to separately document any such subordination or
non-subordination, attornment and/or non-disturbance agreement as is provided
for herein.

 

31. Attorneys’ Fees. If any Party or Broker brings an action or proceeding to
enforce the terms hereof or declare rights hereunder, the Prevailing Party (as
hereafter defined) in any such proceeding, action, or appeal thereon, shall be
entitled to reasonable attorneys’ fees. Such fees may be awarded in the same
suit or recovered in a separate suit, whether or not such action or proceeding
is pursued to decision or judgment. The term “Prevailing Party” shall include,
without limitation, a Party or Broker who substantially obtains or defeats the
relief sought, as the case may be whether by compromise, settlement, judgment,
or the abandonment by the other Party or Broker of its claim or defense. The
attorneys’ fee award shall not be computed in accordance with any court fee
schedule, but shall be such as to full reimburse all attorneys fees reasonably
incurred. Landlord shall be entitled to attorneys’ fees, costs and expenses
incurred in preparation and service of notices of Default and consultations in
connection therewith, whether or not a legal action is subsequently commenced in
connection with such Default or resulting Breach. Broker(s) shall be intended
third party beneficiaries of this Paragraph 31.

 

32. Landlord’s Access; Showing Premises; Repairs. Landlord and Landlord’s agents
shall have the right to enter the Premises at any time, in the case of an
emergency, and otherwise at reasonable times for the purpose of showing the same
to prospective purchasers, lenders, or tenants, and make such alterations,
repairs, improvements or additions to the Premises or to the Building, as
Landlord may reasonably deem necessary. Landlord may at any time place on or
about the Premises or Building any ordinary “For Sale” signs and Landlord may at
any time during the last one hundred eighty (180) days of the term hereof place
on or about the Premises any ordinary “For Lease” signs. All such activities of
Landlord shall be without abatement of rent or liability to Tenant.

 

33. Auctions. Tenant shall not conduct, nor permit to be conducted, either
voluntarily or involuntarily, any auction upon the Premises without first having
obtained Landlord’s prior written consent. Notwithstanding anything to the
contrary in this Lease, Landlord shall not be obligated to exercise any standard
of reasonableness in determining whether to grant such consent.

 

34. Signs. Tenant shall not place any sign upon the exterior of the Premises or
the Building, except that Tenant may, with Landlord’s prior written consent,
which shall not be unreasonably withheld, install (but not on the roof) such
signs as are reasonably required to advertise Tenant’s own business so long as
such signs are in a location designated by Landlord and comply with Applicable
Requirements and the signage criteria established for the Industrial Center by
Landlord. The installation of any sign on the Premises by or for Tenant shall be
subject to the provisions of Paragraph 7 (Maintenance, Repairs, Utility
Installations, Trade Fixtures and Alterations). Unless otherwise expressly
agreed herein, Landlord reserves all rights to the use of the roof of the
Building and the right to install advertising signs on the Building, including
the roof, which do not unreasonably interfere with the conduct of Tenant’s
business; Landlord shall be entitled to all revenues from such advertising
signs.

 

35. Termination; Merger. Unless specifically stated otherwise in writing by
Landlord, the voluntary or other surrender of this Lease by Tenant, the mutual
termination or cancellation hereof, or a termination hereof by Landlord for
Breach by Tenant, shall automatically terminate any sublease or lesser estate in
the Premises; provided, however, Landlord shall, in the event of any such
surrender, termination or cancellation, have the option to continue any one or
all of any existing subtenancies. Landlord’s failure within ten (10) days of
following any such event to make a written election to the contrary by written
notice to the holder of any such lesser interest, shall constitute Landlord’s
election to have such event constitute the termination of such interest.

 

36. Consents.

 

(a) Except for Paragraph 12 (subleases) and Paragraph 33 (Auctions) or as
otherwise provided herein, wherever in this Lease the consent of a Party is
required to an act by or for the other Party, such consent shall not be
unreasonably withheld or delayed. Landlord’s actual reasonable costs and
expenses (including but not limited to architects’, attorneys’, engineers’ and
other consultants’ fees) incurred in the consideration of, or response to, a
request by Tenant for any Landlord consent pertaining to this Lease or the
Premises, including but not limited to consents to an assignment a subletting or
the presence or use of a Hazardous Substance, shall be paid by Tenant to
Landlord upon receipt of an invoice and supporting documentation therefor.
Landlord may, as condition to considering any such request by Tenant, require
that Tenant deposit with Landlord an amount of money (in addition to the
Security Deposit held under Paragraph 5) reasonably calculated by Landlord to
represent the cost Landlord will incur in considering and responding to Tenant’s
request. Any unused portion of said deposit shall be refunded to Tenant without
interest. Landlord’s consent to any act, assignment of this Lease or subletting
of the Premises by Tenant shall not constitute an acknowledgment that no Default
or Breach by Tenant of this Lease exists, nor shall such consent be deemed a
waiver of any then existing Default or Breach, except as may be otherwise
specifically stated in writing by Landlord at the time of such consent.

 

(b) All conditions to Landlord’s consent authorized by this Lease are
acknowledged by Tenant as being reasonable. The failure to specify herein any
particular condition to Landlord’s consent shall not preclude the impositions by
Landlord at the time of consent of such further or other conditions as are then
reasonable with reference to the particular matter for which consent is being
given.

 

37. [Intentionally Deleted].

 

38. Quiet Possession. Upon payment by Tenant of the rent for the Premises and
the performance of all of the covenants, conditions and provisions on Tenant’s
part to be observed and performed under this Lease, Tenant shall have quiet
possession of the Premises for the entire term hereof subject to all of the
provisions of this Lease.

 

MULTI-TENANT - MODIFIED NET        

Eight-L 1993

  —19—    

Initials_____/_____

       



--------------------------------------------------------------------------------

39. Options.

 

39.1 Definition. As used in this Lease, the word “Option” has the following
meaning: (a) the right to extend the term of this Lease or to renew this Lease
or to extend or renew any lease that Tenant has on other property of Landlord.

 

39.2 Options Personal to Original Tenant. Each Option granted to Tenant in this
Lease is personal to the original Tenant named in Paragraph 1.1 hereof, and
cannot be voluntarily or involuntarily assigned or exercised by any person or
entity other than said original Tenant while the original Tenant is in full and
actual possession of the Premises and without the intention of thereafter
assigning or subletting. The Options, if any, herein granted to Tenant are not
assignable, either as a part of an assignment of this Lease or separately or
apart therefrom, and no Option may be separated from this Lease in any manner,
by reservation or otherwise.

 

39.3 Multiple Options. In the event that Tenant has any multiple Options to
extend or renew this Lease, a later option cannot be exercised unless the prior
Options to extend or renew this Lease have been validly exercised.

 

39.4 Effect of Default on Options.

 

(a) Tenant shall have no right to exercise an Option, notwithstanding any
provision in the grant of Option to the contrary: (i) during the period
commencing with the giving of any notice of Default under Paragraph 13.1 and
continuing until the noticed Default is cured, or (ii) during the period of time
any monetary obligation due Landlord from Tenant is unpaid (without regard to
whether notice thereof is given Tenant), or (iii) during the time Tenant is in
Breach of this Lease, or (iv) in the event that Landlord has given to Tenant
three (3) or more notices of separate Defaults under Paragraph 13.1 during the
twelve (12) month period immediately preceding the exercise of the Option,
whether or not the Defaults are cured.

 

(b) The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Tenant’s inability to exercise an Option
because of the provisions of Paragraph 39.4(a)

 

(c) All rights of Tenant under the provisions of an Option shall terminate and
be of no further force or effect, notwithstanding Tenant’s due and timely
exercise of the Option, if, after such exercise and during the term of this
Lease, (i) Tenant fails to pay to Landlord a monetary obligation of Tenant for a
period of thirty (30) days after such obligation becomes due, or (ii) Landlord
gives to Tenant three (3) or more notices of separate Defaults under Paragraph
13.1 during any twelve (12) month period, whether or not the Defaults are cured,
or (iii) if Tenant commits a Breach of this Lease.

 

40. Rules and Regulations. Tenant agrees that it will abide by, and keep and
observe all reasonable rules and regulations (“Rules and Regulations”) which
Landlord may make from time to time for the management, safety, care, and
cleanliness of the grounds, the parking and unloading of vehicles and the
preservation of good order, as well as for the convenience of other occupants or
tenants of the Building and the Industrial Center and their invitees.

 

41. Security Measures. Tenant hereby acknowledges that the rental payable to
Landlord hereunder does not include the cost of guard service or other security
measures, and that Landlord shall have no obligation whatsoever to provide same.
Tenant assumes all responsibility for the protection of the Premises, Tenant,
its agents and invitees and their property from the acts of third parties.

 

42. Reservations. Landlord reserves the right, from time to time, to grant,
without the consent or joinder of Tenant, such easements, rights of way, utility
raceways, and dedications that Landlord deems necessary, and to cause the
recordation of parcel maps and restrictions, so long as such easements, rights
of way, utility raceways, dedications, maps and restrictions do not reasonably
interfere with the use of the Premises by Tenant. Tenant agrees to sign any
documents reasonably requested by Landlord to effectuate any such easement
rights, dedication, map or restrictions.

 

43. Performance Under Protest. If at any time a dispute shall arise as to any
amount or sum of money to be paid by one Party to the other under the provisions
hereof, the Party against whom the obligation to pay the money is asserted shall
have the right to make payment “under protest” and such payment shall not be
regarded as a voluntary payment and there shall survive the right on the part of
said Party to institute suit for recovery of such sum. If it shall be adjudged
that there was no legal obligation on the part of said Party to pay such sum or
any part thereof, said Party shall be entitled to recover such sum or so much
thereof as it was not legally required to pay under the provisions of this
Lease.

 

44. Authority. If either Party hereto is a corporation, trust, limited liability
company, or general or limited partnership, each individual executing this Lease
on behalf of such entity represents and warrants that he or she is duly
authorized to execute and deliver this Lease on it’s behalf and that such entity
is duly authorized and existing and qualified to do business in California and
that Tenant has the full right and legal authority to enter into this Lease.

 

45. Conflict. Any conflict between the printed provisions of this Lease and the
typewritten or handwritten provisions shall be controlled by the typewritten or
handwritten provisions.

 

MULTI-TENANT - MODIFIED NET        

Eight-L 1993

  —20—    

Initials_____/_____

       



--------------------------------------------------------------------------------

46. Offer. Preparation of this Lease by either Landlord or Tenant or Landlord’s
agent or Tenant’s agent and submission of same to Tenant or Landlord shall not
be deemed an offer to lease. This Lease is not intended to be binding until
executed and delivered by all Parties hereto.

 

47. Amendments. This Lease may be modified only in writing, signed by the
parties in interest at the time of the modification. The Parties shall amend
this Lease from time to time to reflect any adjustments that are made to the
Base Rent or other rent payable under this Lease. As long as they do not
materially change Tenant’s obligations hereunder, Tenant agrees to make such
reasonable non-monetary modification to this Lease as may be reasonably required
by an institutional insurance company or pension plan Lender in connection with
the obtaining of normal financing or refinancing of the property of which the
Premises are a part.

 

48. Multiple Parties. Except as otherwise expressly provided herein, if more
than one person or entity is named herein as either Landlord or Tenant, the
obligations of such multiple parties shall be the joint and several
responsibility of all persons or entities named herein as such Landlord or
Tenant.

 

49. Tenant Improvements. Landlord at Landlord’s sole cost and expense shall do
the tenant improvements listed below and as further defined in the space plan
done by Landlord dated February 3, 2005 as outlined on Exhibit “B”, and
additional details included in the attached Exhibit “C”, both attached hereto.

 

12 total offices, 3 total conference rooms, a board room, a mail area—three labs
with VCT flooring (one with a sink located above the sanitary line), a repair
shop and warehouse with concrete flooring, a men’s and women’s shower, a
janitors closet, a lunch room with a sink and lower cabinets with VCT flooring,
a server room with separate HVAC. All improvements shall be done using the same
finishes as is currently in the space except only offices and conference rooms
will have sidelights.

 

In addition Tenant shall have the use of 30 cubicles currently in the premises
at no additional charge. Said cubicles shall be left in the premises upon the
termination of the Lease.

 

Landlord to make available Landlord’s architect for space planning services.

 

Any additional items shall be paid for by Tenant including any upgrades in
finishes, specialized items including any additional electric or HVAC.

 

50. Option. Subject to the terms and conditions set forth below, Tenant may at
its option extend the Terms of this Lease for (2) periods of five (5) years
each. Such periods are called the “Renewal Terms.” The Renewal Terms shall be
upon the same terms contained in this Lease, except that (i) Landlord shall have
no obligation to provide Tenant with any Tenant Improvement Allowance or Free
Rent in connection with the Renewal Term, (ii) the Base Rental during the
Renewal Term shall be calculated as set forth below, and (iii) any reference in
the Lease to the “Term” of the Lease shall be deemed to include the Renewal Term
and apply thereto, unless it is expressly provided otherwise. Tenant shall have
no additional extension options.

 

A. The Base Rent during the Renewal Term shall be 95% of the then fair market
rate (defined hereinafter) and shall increase 3% per year for such space for a
term commencing of the first day of the Renewal Term. “Market Rate” shall mean
the then prevailing market rate for a comparable term commencing on the first
day of the Renewal Term for tenants of comparable size and creditworthiness for
comparable space in the Building and other first class R&D/Office buildings in
the Fremont area. In no event shall the rent be less than the last year of the
previous term.

 

B. To exercise any option, Tenant must deliver a binding written notice to
Landlord not sooner than ten (10) months nor later than six (6) months prior to
the expiration of the initial Term of this Lease for the first option period or
prior to the expiration of the first option period in order to exercise the
second option period. Thereafter, the Market Rate for the Renewal Term shall be
calculated pursuant to Subsection A above and Landlord shall inform Tenant of
the Market Rate. If the parties cannot agree on the Market Rate, the parties
shall each appoint a real estate broker or appraiser (with at least 10 years
experience in R&D leasing in Silicon Valley) to determine the Market Rate. If
the lower of the two is within 90% of the higher of the two valuations, then the
Market Rent shall be the average of the two. If the lower of the two valuations
is less than 90% of the higher valuation, then the two brokers/appraisers
originally selected by the parties shall select a third broker/appraiser who
shall determine the Market Rate, which shall not be higher than the higher of
the two original valuations or lower than the lower of the two original
valuations. The determination of the third broker/appraiser shall be binding on
the parties. The market rent shall be determined within 60 days of the date of
Tenant’s exercise of its option. In no event shall the rent be less than the
last year of the previous term. If Tenant fails to timely give its notice of
exercise, Tenant will be deemed to have waived its option to extend.

 

51. Counterparts. This Lease may be executed in two or more counterparts, each
of which shall be deemed to be an original, but all of which, taken together,
shall constitute one and the same instrument.

 

LANDLORD AND TENANT HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM
AND PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LANDLORD AND TENANT WITH RESPECT TO THE
PREMISES.

 

THIS LEASE PREPARED FOR YOUR ATTORNEY’S REVIEW AND APPROVAL. FURTHER, EXPERTS
SHOULD BE CONSULTED TO THE PRESENCE OF ASBESTOS, UNDERGROUND STORAGE TANKS OR
HAZARDOUS SUBSTANCES. NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE
AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION OR BY THE REAL ESTATE BROKERS OR
THEIR CONTRACTORS, AGENTS OR EMPLOYEES AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES; THE PARTIES SHALL RELY SOLELY UPON THE ADVICE OF THEIR OWN COUNSEL AS
TO THE LEGAL

 

MULTI-TENANT - MODIFIED NET        

Eight-L 1993

  —21—    

Initials_____/_____

       



--------------------------------------------------------------------------------

IS IN A STATE OTHER THAN CALIFORNIA, AN ATTORNEY FROM THE STATE WHERE THE
PROPERTY IS LOCATED SHOULD BE CONSULTED.

 

The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.

 

Executed at:                                  
                                                           

     

Executed at:                                   
                                                          

on:                                      
                                                                       

     

on:                                      
                                                                       

By Landlord:

     

By Tenant:

Fremont Ventures LLC

     

Rita Medical Systems, Inc.

by D&M Ventures LP

       

its Managing Member

       

by David Dollinger Living Trust

       

its General Partner

       

by Dave Dollinger, Trustee

        By:  

/s/ Illegible

      By:  

/s/ Illegible

Name Printed: Illegible      

Name Printed: Illegible

Title: Trustee

     

Title: CEO

Address: 555 Twin Dolphin Dr. #600

     

Address:

   

          Redwood City, Ca. 94065

           

Telephone: (650) 508-8666

     

Telephone: (        )

   

Facsimile: (650) 508-8686

     

Facsimile: (        )

   

 

MULTI-TENANT - MODIFIED NET        

Eight-L 1993

  —22—    

Initials_____/_____

       



--------------------------------------------------------------------------------

 

LOGO [g64626img001.jpg]



--------------------------------------------------------------------------------

 

LOGO [g64626img002.jpg]



--------------------------------------------------------------------------------

 

Exhibit C

 

PROPOSED - NEW FACILITY Requirements

--------------------------------------------------------------------------------

   Qty


--------------------------------------------------------------------------------

Conference Rooms

    

...Board Room

   1

Glass side wall (one side) with blinds

    

counter tops (one side facing front; corner side as coffee table)

    

construct capability for Tenant to install phone & network lines underneath
carpet to come up on table

    

construct capability for Tenant to install phone & network lines on wall by
counter top facing front

    

...Conf Rm#1

   1

construct capability for Tenant to install phone & network lines underneath
carpet to come up on table

    

...Conf Rm#2

    

construct capability for Tenant to install phone & network lines underneath
carpet to come up on table

    

Exec Offices

   5

CEO’s office need door to access next office

    

Regular Offices

   11

Cube Offices

   28

Marketing & Sales Storage room

   1

Media Room

   1

install at least 15 electrical outlets along walls

    

Eng’g Hardware & Software Labs

   1

VCT flooring

    

Glass side wall (one side)

    

need sink, water, sanitary line

    

need fume extractor (hood) installed above counter top (close to sink)

    

counter tops & cabinets

    

need compressed air line

    

 



--------------------------------------------------------------------------------

Machine Shop

   1

sealed concrete flooring

    

need 220V outlets on wall (7 minimum)

    

regular 110V outlets on wall (6 minimum)

    

need compressed air line

    

Lobby & Reception Area

   1

need counter tops & cabinets for receptionist

    

Mailroom

   1

counter tops & cabinets

    

Telco & network eqpt room

   1

separate HVAC

    

Lunchroom

   1

Tile flooring

    

Glass side wall (one side)

    

Cabinets & counter tops

    

Bathrooms with showers

   2

need dressing room with privacy

    

need lockers, 15 min on each side

    

 